     Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 1 of 72



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                     Plaintiff,
                                            No. 14 Cr. 130 (LAP)
-against-
                                                     ORDER
COURTNEY HARDIN,

                     Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

In response to Defendant Courtney Hardin’s letter to the Court,

(dkt. no. 281), enclosed are copies of United States v. Davis, 139

S. Ct. 2319 (2019) and United States v. Barrett, 937 F.3d 126 (2d

Cir. 2019). To the extent Mr. Hardin seeks additional information,

he should contact the Pro Se Clinic at 40 Centre Street, New York,

NY 10007.     A copy of this order has been mailed to Mr. Hardin.

SO ORDERED.

Dated:      New York, New York
            April 21, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 2 of 72




      (Slip Opinion)              OCTOBER TERM, 2018                                       1

                                             Syllabus

               NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
             being done in connection with this case, at the time the opinion is issued.
             The syllabus constitutes no part of the opinion of the Court but has been
             prepared by the Reporter of Decisions for the convenience of the reader.
             See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


       SUPREME COURT OF THE UNITED STATES

                                             Syllabus

                       UNITED STATES v. DAVIS ET AL.

       CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                         THE FIFTH CIRCUIT

             No. 18–431.      Argued April 17, 2019—Decided June 24, 2019
      Respondents Maurice Davis and Andre Glover were charged with mul-
        tiple counts of Hobbs Act robbery and one count of conspiracy to
        commit Hobbs Act robbery. They were also charged under 18 U. S. C.
        §924(c), which authorizes heightened criminal penalties for using,
        carrying, or possessing a firearm in connection with any federal
        “crime of violence or drug trafficking crime.” §924(c)(1)(A). “Crime of
        violence” is defined in two subparts: the elements clause,
        §924(c)(3)(A), and the residual clause, §924(c)(3)(B). The residual
        clause in turn defines a “crime of violence” as a felony “that by its na-
        ture, involves a substantial risk that physical force against the per-
        son or property of another may be used in the course of committing
        the offense.” Ibid. A jury convicted the men on most of the underly-
        ing charges and on two separate §924(c) charges for brandishing a
        firearm in connection with their crimes. The Fifth Circuit initially
        rejected their argument that §924(c)’s residual clause is unconstitu-
        tionally vague, but on remand in light of Sessions v. Dimaya, 584
        U. S. ___, the court reversed course and held §924(c)(3)(B) unconsti-
        tutional. It then held that Mr. Davis’s and Mr. Glover’s convictions
        on the §924(c) count charging robbery as the predicate crime of vio-
        lence could be sustained under the elements clause, but that the oth-
        er count—which charged conspiracy as a predicate crime of vio-
        lence—could not be upheld because it depended on the residual
        clause.
      Held: Section 924(c)(3)(B) is unconstitutionally vague. Pp. 4–25.
          (a) In our constitutional order, a vague law is no law at all. The
       vagueness doctrine rests on the twin constitutional pillars of due pro-
       cess and separation of powers. This Court has recently applied the
       doctrine in two cases involving statutes that bear more than a pass-
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 3 of 72




      2                       UNITED STATES v. DAVIS

                                         Syllabus

          ing resemblance to §924(c)(3)(B)’s residual clause—Johnson v. United
          States, 576 U. S. ___, which addressed the residual clause of the
          Armed Career Criminal Act (ACCA), and Sessions v. Dimaya, which
          addressed the residual clause of 18 U. S. C. §16. The residual clause
          in each case required judges to use a “categorical approach” to deter-
          mine whether an offense qualified as a violent felony or crime of vio-
          lence. Judges had to disregard how the defendant actually commit-
          ted the offense and instead imagine the degree of risk that would
          attend the idealized “ ‘ordinary case’ ” of the offense. Johnson, 576
          U. S., at ___. The Court held in each case that the imposition of crim-
          inal punishments cannot be made to depend on a judge’s estimation
          of the degree of risk posed by a crime’s imagined “ordinary case.” The
          government and lower courts have long understood §924(c)(3)(B) to
          require the same categorical approach. Now, the government asks
          this Court to abandon the traditional categorical approach and hold
          that the statute commands a case-specific approach that would look
          at the defendant’s actual conduct in the predicate crime. The gov-
          ernment’s case-specific approach would avoid the vagueness prob-
          lems that doomed the statutes in Johnson and Dimaya and would not
          yield to the same practical and Sixth Amendment complications that
          a case-specific approach under the ACCA and §16 would, but this ap-
          proach finds no support in §924(c)’s text, context, and history. Pp. 4–
          9.
             (b) This Court has already read the nearly identical language of
          §16(b) to mandate a categorical approach. See Leocal v. Ashcroft, 543
          U. S. 1, 7. And what is true of §16(b) seems at least as true of
          §924(c)(3)(B). The government claims that the singular term “of-
          fense” carries the “generic” meaning in connection with the elements
          clause but a “specific act” meaning in connection with the residual
          clause, but nothing in §924(c)(3)(B) rebuts the presumption that the
          single term “offense” bears a consistent meaning. This reading is re-
          inforced by the language of the residual clause itself, which speaks of
          an offense that, “by its nature,” involves a certain type of risk. Pp. 9–
          12.
             (c) The categorical reading is also reinforced by §924(c)(3)(B)’s role
          in the broader context of the federal criminal code. Dozens of federal
          statutes use the phrase “crime of violence” to refer to presently
          charged conduct. Some cross-reference §924(c)(3)’s definition, while
          others are governed by the virtually identical definition in §16. The
          choice appears completely random. To hold that §16(b) requires the
          categorical approach while §924(c)(3)(B) requires the case-specific
          approach would make a hash of the federal criminal code. Pp. 12–13.
             (d) Section 924(c)(3)(B)’s history provides still further evidence that
          it carries the same categorical-approach command as §16(b). When
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 4 of 72




                           Cite as: 588 U. S. ____ (2019)                     3

                                      Syllabus

        Congress enacted the definition of “crime of violence” in §16 in 1984,
        it also employed the term in numerous places in the Act, including
        §924(c). The two statutes, thus, were originally designed to be read
        together. And when Congress added a definition of “crime of vio-
        lence” to §924(c) in 1986, it copied the definition from §16 without
        making any material changes to the language of the residual clause,
        which would have been a bizarre way of suggesting that the two
        clauses should bear drastically different meanings.            Moreover,
        §924(c) originally prohibited the use of a firearm in connection with
        any federal felony, before Congress narrowed §924(c) in 1984 by lim-
        iting its predicate offenses to “crimes of violence.” The case-specific
        reading would go a long way toward nullifying that limitation and re-
        storing the statute’s original breadth. Pp. 14–17.
           (e) Relying on the canon of constitutional avoidance, the govern-
        ment insists that if the case-specific approach does not represent the
        best reading of the statute, it is nevertheless the Court’s duty to
        adopt any “fairly possible” reading to save the statute from being un-
        constitutional. But it is doubtful the canon could play a proper role
        in this case even if the government’s reading were “possible.” This
        Court has sometimes adopted the narrower construction of a criminal
        statute to avoid having to hold it unconstitutional if it were construed
        more broadly, but it has not invoked the canon to expand the reach of
        a criminal statute in order to save it. To do so would risk offending
        the very same due process and separation of powers principles on
        which the vagueness doctrine itself rests and would sit uneasily with
        the rule of lenity’s teaching that ambiguities about a criminal stat-
        ute’s breadth should be resolved in the defendant’s favor. Pp. 17–19.
       903 F. 3d 483, affirmed in part, vacated in part, and remanded.

        GORSUCH, J., delivered the opinion of the Court, in which GINSBURG,
      BREYER, SOTOMAYOR, and KAGAN, JJ., joined. KAVANAUGH, J., filed a
      dissenting opinion, in which THOMAS and ALITO, JJ., joined, and in
      which ROBERTS, C. J., joined as to all but Part II–C.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 5 of 72




                              Cite as: 588 U. S. ____ (2019)                               1

                                    Opinion of the Court

            NOTICE: This opinion is subject to formal revision before publication in the
           preliminary print of the United States Reports. Readers are requested to
           notify the Reporter of Decisions, Supreme Court of the United States, Wash-
           ington, D. C. 20543, of any typographical or other formal errors, in order
           that corrections may be made before the preliminary print goes to press.


       SUPREME COURT OF THE UNITED STATES
                                         _________________

                                          No. 18–431
                                         _________________


       UNITED STATES, PETITIONER v. MAURICE LAMONT
             DAVIS AND ANDRE LEVON GLOVER
       ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                  APPEALS FOR THE FIFTH CIRCUIT
                                       [June 24, 2019]

        JUSTICE GORSUCH delivered the opinion of the Court.
        In our constitutional order, a vague law is no law at all.
      Only the people’s elected representatives in Congress have
      the power to write new federal criminal laws. And when
      Congress exercises that power, it has to write statutes
      that give ordinary people fair warning about what the law
      demands of them. Vague laws transgress both of those
      constitutional requirements. They hand off the legisla-
      ture’s responsibility for defining criminal behavior to
      unelected prosecutors and judges, and they leave people
      with no sure way to know what consequences will attach
      to their conduct. When Congress passes a vague law, the
      role of courts under our Constitution is not to fashion a
      new, clearer law to take its place, but to treat the law as a
      nullity and invite Congress to try again.
        Today we apply these principles to 18 U. S. C. §924(c).
      That statute threatens long prison sentences for anyone
      who uses a firearm in connection with certain other federal
      crimes. But which other federal crimes? The statute’s
      residual clause points to those felonies “that by [their]
      nature, involv[e] a substantial risk that physical force
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 6 of 72




      2                 UNITED STATES v. DAVIS

                           Opinion of the Court

      against the person or property of another may be used in
      the course of committing the offense.” §924(c)(3)(B). Even
      the government admits that this language, read in the
      way nearly everyone (including the government) has long
      understood it, provides no reliable way to determine which
      offenses qualify as crimes of violence and thus is unconsti-
      tutionally vague. So today the government attempts a
      new and alternative reading designed to save the residual
      clause. But this reading, it turns out, cannot be squared
      with the statute’s text, context, and history. Were we to
      adopt it, we would be effectively stepping outside our role
      as judges and writing a new law rather than applying the
      one Congress adopted.
                                    I
        After Maurice Davis and Andre Glover committed a
      string of gas station robberies in Texas, a federal prosecu-
      tor charged both men with multiple counts of robbery
      affecting interstate commerce in violation of the Hobbs
      Act, 18 U. S. C. §1951(a), and one count of conspiracy to
      commit Hobbs Act robbery. The prosecutor also charged
      Mr. Davis with being a felon in possession of a firearm. In
      the end, a jury acquitted Mr. Davis of one robbery charge
      and otherwise found the men guilty on all counts. And
      these convictions, none of which are challenged here,
      authorized the court to impose prison sentences of up to 70
      years for Mr. Davis and up to 100 years for Mr. Glover.
        But that was not all. This appeal concerns additional
      charges the government pursued against the men under
      §924(c). That statute authorizes heightened criminal
      penalties for using or carrying a firearm “during and in
      relation to,” or possessing a firearm “in furtherance of,”
      any federal “crime of violence or drug trafficking crime.”
      §924(c)(1)(A). The statute proceeds to define the term
      “crime of violence” in two subparts—the first known as the
      elements clause, and the second the residual clause.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 7 of 72




                           Cite as: 588 U. S. ____ (2019)                     3

                                Opinion of the Court

      According to §924(c)(3), a crime of violence is “an offense
      that is a felony” and
           “(A) has as an element the use, attempted use, or
           threatened use of physical force against the person or
           property of another, or
           “(B) that by its nature, involves a substantial risk that
           physical force against the person or property of an-
           other may be used in the course of committing the
           offense.”
      Violators of §924(c) face a mandatory minimum sentence
      of five years in prison, over and above any sentence they
      receive for the underlying crime of violence or drug traf-
      ficking crime. The minimum sentence rises to 7 years if
      the defendant brandishes the firearm and 10 years if he
      discharges it. Certain types of weapons also trigger en-
      hanced penalties—for example, a defendant who uses a
      short-barreled shotgun faces a minimum sentence of 10
      years. And repeat violations of §924(c) carry a minimum
      sentence of 25 years.1
         At trial, the government argued that Mr. Davis and Mr.
      Glover had each committed two separate §924(c) violations
      by brandishing a short-barreled shotgun in connection
      with their crimes. Here, too, the jury agreed. These con-
      victions yielded a mandatory minimum sentence for each
      man of 35 years, which had to run consecutively to their
      other sentences. Adding the §924(c) mandatory mini-
      mums to its discretionary sentences for their other crimes,
      the district court ultimately sentenced Mr. Glover to more
      ——————
         1 When this case was tried, a defendant convicted of two §924(c) viola-

      tions in a single prosecution faced a 25-year minimum for the second
      violation. See Deal v. United States, 508 U. S. 129, 132 (1993); §1(a)(1),
      112 Stat. 3469. In 2018, Congress changed the law so that, going
      forward, only a second §924(c) violation committed “after a prior
      [§924(c)] conviction . . . has become final” will trigger the 25-year
      minimum. Pub. L. 115–391, §403(a), 132 Stat. 5221.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 8 of 72




      4                     UNITED STATES v. DAVIS

                                Opinion of the Court

      than 41 years in prison and Mr. Davis to more than 50
      years.
         On appeal, both defendants argued that §924(c)’s resid-
      ual clause is unconstitutionally vague. At first, the Fifth
      Circuit rejected the argument. United States v. Davis, 677
      Fed. Appx. 933, 936 (2017) (per curiam). But after we
      vacated its judgment and remanded for further considera-
      tion in light of our decision in Sessions v. Dimaya, 584
      U. S. ___ (2018), striking down a different, almost identi-
      cally worded statute, the court reversed course and held
      §924(c)(3)(B) unconstitutional. 903 F. 3d 483, 486 (2018)
      (per curiam). It then held that Mr. Davis’s and Mr. Glov-
      er’s convictions on one of the two §924(c) counts, the one
      that charged robbery as a predicate crime of violence,
      could be sustained under the elements clause. But it held
      that the other count, which charged conspiracy as a predi-
      cate crime of violence, depended on the residual clause;
      and so it vacated the men’s convictions and sentences on
      that count.
         Because the Fifth Circuit’s ruling deepened a dispute
      among the lower courts about the constitutionality of
      §924(c)’s residual clause, we granted certiorari to resolve
      the question. 586 U. S. ___ (2018).2
                                   II
        Our doctrine prohibiting the enforcement of vague laws
      rests on the twin constitutional pillars of due process and
      separation of powers. See Dimaya, 584 U. S., at ___–___
      (plurality opinion) (slip op., at 4–5); id., at ___–___

      ——————
        2 Compare United States v. Simms, 914 F. 3d 229, 236–246 (CA4

      2019) (en banc), United States v. Salas, 889 F. 3d 681, 685–686 (CA10
      2018), and United States v. Eshetu, 898 F. 3d 36, 37–38 (CADC 2018)
      (holding that §924(c)(3)(B) is vague), with United States v. Douglas, 907
      F. 3d 1, 11–16 (CA1 2018), Ovalles v. United States, 905 F. 3d 1231,
      1240–1252 (CA11 2018) (en banc), and United States v. Barrett, 903
      F. 3d 166, 178–184 (CA2 2018) (taking the opposite view).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 9 of 72




                       Cite as: 588 U. S. ____ (2019)           5

                           Opinion of the Court

      (GORSUCH, J., concurring in part and concurring in judg-
      ment) (slip op., at 2–9). Vague laws contravene the “first
      essential of due process of law” that statutes must give
      people “of common intelligence” fair notice of what the law
      demands of them. Connally v. General Constr. Co., 269
      U. S. 385, 391 (1926); see Collins v. Kentucky, 234 U. S.
      634, 638 (1914). Vague laws also undermine the Constitu-
      tion’s separation of powers and the democratic self-
      governance it aims to protect. Only the people’s elected
      representatives in the legislature are authorized to “make
      an act a crime.” United States v. Hudson, 7 Cranch 32, 34
      (1812). Vague statutes threaten to hand responsibility for
      defining crimes to relatively unaccountable police, prose-
      cutors, and judges, eroding the people’s ability to oversee
      the creation of the laws they are expected to abide. See
      Kolender v. Lawson, 461 U. S. 352, 357–358, and n. 7
      (1983); United States v. L. Cohen Grocery Co., 255 U. S.
      81, 89–91 (1921); United States v. Reese, 92 U. S. 214, 221
      (1876).
         In recent years, this Court has applied these principles
      to two statutes that bear more than a passing resemblance
      to §924(c)(3)(B)’s residual clause. In Johnson v. United
      States, 576 U. S. ___ (2015), the Court addressed the
      residual clause of the Armed Career Criminal Act (ACCA),
      which defined a “violent felony” to include offenses that
      presented a “serious potential risk of physical injury to
      another.” §924(e)(2)(B)(ii). The ACCA’s residual clause
      required judges to use a form of what we’ve called the
      “categorical approach” to determine whether an offense
      qualified as a violent felony. Following the categorical
      approach, judges had to disregard how the defendant
      actually committed his crime. Instead, they were required
      to imagine the idealized “ ‘ordinary case’ ” of the defend-
      ant’s crime and then guess whether a “ ‘serious potential
      risk of physical injury to another’ ” would attend its com-
      mission. Id., at ___ (slip op., at 4). Johnson held this
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 10 of 72




       6                     UNITED STATES v. DAVIS

                                 Opinion of the Court

       judicial inquiry produced “more unpredictability and
       arbitrariness” when it comes to specifying unlawful con-
       duct than the Constitution allows. Id., at ___–___ (slip op.,
       at 5–6).
          Next, in Sessions v. Dimaya, we considered the residual
       clause of 18 U. S. C. §16, which defines a “crime of vio-
       lence” for purposes of many federal statutes.           Like
       §924(c)(3), §16 contains an elements clause and a residual
       clause. The only difference is that §16’s elements clause,
       unlike §924(c)(3)’s elements clause, isn’t limited to felo-
       nies; but there’s no material difference in the language or
       scope of the statutes’ residual clauses.3 As with the
       ACCA, our precedent under §16’s residual clause required
       courts to use the categorical approach to determine
       whether an offense qualified as a crime of violence. Di-
       maya, 584 U. S., at ___–___ (slip op., at 2–3); see Leocal v.
       Ashcroft, 543 U. S. 1, 7, 10 (2004). And, again as with the
       ACCA, we held that §16’s residual clause was unconstitu-
       tionally vague because it required courts “to picture the
       kind of conduct that the crime involves in the ordinary
       case, and to judge whether that abstraction presents some
       not-well-specified-yet-sufficiently-large degree of risk.”
       Dimaya, 584 U. S., at ___ (slip op., at 11) (internal quota-
       tion marks omitted).
          What do Johnson and Dimaya have to say about the
       statute before us? Those decisions teach that the imposi-
       tion of criminal punishment can’t be made to depend on a
       judge’s estimation of the degree of risk posed by a crime’s
       imagined “ordinary case.” But does §924(c)(3)(B) require
       that sort of inquiry? The government and lower courts
       ——————
          3 Section 16 provides that the term “crime of violence” means “(a) an

       offense that has as an element the use, attempted use, or threatened
       use of physical force against the person or property of another, or
       (b) any other offense that is a felony and that, by its nature, involves a
       substantial risk that physical force against the person or property of
       another may be used in the course of committing the offense.”
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 11 of 72




                           Cite as: 588 U. S. ____ (2019)                  7

                               Opinion of the Court

       have long thought so. For years, almost everyone under-
       stood §924(c)(3)(B) to require exactly the same categorical
       approach that this Court found problematic in the residual
       clauses of the ACCA and §16.4 Today, the government
       acknowledges that, if this understanding is correct, then
       §924(c)(3)(B) must be held unconstitutional too.
          But the government thinks it has now found a way
       around the problem. In the aftermath of our decisions
       holding the residual clauses of the ACCA and §16(b) un-
       constitutionally vague, the government “abandon[ed] its
       longstanding position” that §924(c)(3)(B) requires a cate-
       gorical analysis and began urging lower courts to “adopt a
       new ‘case specific’ method” that would look to “the ‘de-
       fendant’s actual conduct’ in the predicate offense.” 903
       F. 3d, at 485. Now, the government tries the same strat-
       egy in this Court, asking us to abandon the traditional
       categorical approach and hold that the statute actually
       commands the government’s new case-specific approach.
       So, while the consequences in this case may be of constitu-
       tional dimension, the real question before us turns out to
       be one of pure statutory interpretation.
          In approaching the parties’ dispute over the statute’s
       meaning, we begin by acknowledging that the government
       ——————
         4 See, e.g., United States v. Acosta, 470 F. 3d 132, 134–135 (CA2

       2006); United States v. Butler, 496 Fed. Appx. 158, 161 (CA3 2012);
       United States v. Fuertes, 805 F. 3d 485, 498 (CA4 2015); United States
       v. Williams, 343 F. 3d 423, 431 (CA5 2003); Evans v. Zych, 644 F. 3d
       447, 453 (CA6 2011); United States v. Jackson, 865 F. 3d 946, 952 (CA7
       2017), vacated and remanded, 584 U. S. ___ (2018); United States v.
       Moore, 38 F. 3d 977, 979–980 (CA8 1994); United States v. Amparo, 68
       F. 3d 1222, 1225–1226 (CA9 1995); United States v. Munro, 394 F. 3d
       865, 870 (CA10 2005); United States v. McGuire, 706 F. 3d 1333, 1336–
       1337 (CA11 2013); United States v. Kennedy, 133 F. 3d 53, 56 (CADC
       1998); see also Ovalles v. United States, 905 F. 3d 1231, 1295 (CA11
       2018) (en banc) (J. Pryor, J., dissenting) (“For years, and even after
       Johnson, the government consistently has urged that we apply a
       categorical approach to §924(c)”).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 12 of 72




       8                  UNITED STATES v. DAVIS

                             Opinion of the Court

       is right about at least two things. First, a case-specific
       approach would avoid the vagueness problems that
       doomed the statutes in Johnson and Dimaya. In those
       cases, we recognized that there would be no vagueness
       problem with asking a jury to decide whether a defend-
       ant’s “ ‘real-world conduct’ ” created a substantial risk of
       physical violence. Dimaya, 584 U. S., at ___–___ (slip op.,
       at 10–11); see Johnson, 576 U. S., at ___, ___ (slip op., at 6,
       12). Second, a case-specific approach wouldn’t yield the
       same practical and Sixth Amendment complications under
       §924(c) that it would have under the ACCA or §16. Those
       other statutes, in at least some of their applications, re-
       quired a judge to determine whether a defendant’s prior
       conviction was for a “crime of violence” or “violent felony.”
       In that context, a case-specific approach would have en-
       tailed “reconstruct[ing], long after the original conviction,
       the conduct underlying that conviction.” Id., at ___ (slip
       op., at 13). And having a judge, not a jury, make findings
       about that underlying conduct would have “raise[d] seri-
       ous Sixth Amendment concerns.” Descamps v. United
       States, 570 U. S. 254, 269–270 (2013). By contrast, a
       §924(c) prosecution focuses on the conduct with which the
       defendant is currently charged. The government already
       has to prove to a jury that the defendant committed all the
       acts necessary to punish him for the underlying crime of
       violence or drug trafficking crime. So it wouldn’t be that
       difficult to ask the jury to make an additional finding
       about whether the defendant’s conduct also created a
       substantial risk that force would be used.
         But all this just tells us that it might have been a good
       idea for Congress to have written a residual clause for
       §924(c) using a case-specific approach. It doesn’t tell us
       whether Congress actually wrote such a clause. To an-
       swer that question, we need to examine the statute’s text,
       context, and history. And when we do that, it becomes
       clear that the statute simply cannot support the govern-
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 13 of 72




                         Cite as: 588 U. S. ____ (2019)            9

                             Opinion of the Court

       ment’s newly minted case-specific theory.
                                    III
                                     A
          Right out of the gate, the government faces a challenge.
       This Court, in a unanimous opinion, has already read the
       nearly identical language of 18 U. S. C. §16(b) to mandate
       a categorical approach. And, importantly, the Court did so
       without so much as mentioning the practical and constitu-
       tional concerns described above. Instead, the Court got
       there based entirely on the text. In Leocal, the Court
       wrote:
           “In determining whether petitioner’s conviction falls
           within the ambit of §16, the statute directs our focus
           to the ‘offense’ of conviction. See §16(a) (defining a
           crime of violence as ‘an offense that has as an element
           the use . . . of physical force against the person or
           property of another’ (emphasis added)); §16(b) (defin-
           ing the term as ‘any other offense that is a felony and
           that, by its nature, involves a substantial risk that
           physical force against the person or property of an-
           other may be used in the course of committing the
           offense’ (emphasis added)). This language requires us
           to look to the elements and the nature of the offense of
           conviction, rather than to the particular facts relating
           to petitioner’s crime.” 543 U. S., at 7.
       Leocal went on to suggest that burglary would always be a
       crime of violence under §16(b) “because burglary, by its
       nature, involves a substantial risk that the burglar will
       use force against a victim in completing the crime,” re-
       gardless of how any particular burglar might act on a
       specific occasion. Id., at 10 (emphasis added); see also
       Dimaya, 584 U. S., at ___ (slip op., at 14) (plurality opin-
       ion) (reaffirming that “§16(b)’s text . . . demands a categor-
       ical approach”). And what was true of §16(b) seems to us
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 14 of 72




       10                UNITED STATES v. DAVIS

                            Opinion of the Court

       at least as true of §924(c)(3)(B): It’s not even close; the
       statutory text commands the categorical approach.
          Consider the word “offense.” It’s true that “in ordinary
       speech,” this word can carry at least two possible mean-
       ings. It can refer to “a generic crime, say, the crime of
       fraud or theft in general,” or it can refer to “the specific
       acts in which an offender engaged on a specific occasion.”
       Nijhawan v. Holder, 557 U. S. 29, 33–34 (2009). But the
       word “offense” appears just once in §924(c)(3), in the stat-
       ute’s prefatory language. And everyone agrees that, in
       connection with the elements clause, the term “offense”
       carries the first, “generic” meaning. Cf. id., at 36 (similar
       language of the ACCA’s elements clause “refers directly to
       generic crimes”). So reading this statute most naturally,
       we would expect “offense” to retain that same meaning in
       connection with the residual clause. After all, “[i]n all but
       the most unusual situations, a single use of a statutory
       phrase must have a fixed meaning.” Cochise Consultancy,
       Inc. v. United States ex rel. Hunt, 587 U. S. ___, ___ (2019)
       (slip op., at 5).
          To prevail, the government admits it must persuade us
       that the singular term “offense” bears a split personality
       in §924(c), carrying the “generic” meaning in connection
       with the elements clause but then taking on the “specific
       act” meaning in connection with the residual clause. And,
       the government suggests, this isn’t quite as implausible as
       it may sound; sometimes the term “offense” can carry both
       meanings simultaneously. To illustrate its point, the
       government posits a statute defining a “youthful gun
       crime” as “an offense that has as an element the use of a
       gun and is committed by someone under the age of 21.”
       Tr. of Oral Arg. 16. This statute, the government sug-
       gests, would leave us little choice but to understand the
       single word “offense” as encompassing both the generic
       crime and the manner of its commission on a specific
       occasion. To which we say: Fair enough. It’s possible for
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 15 of 72




                            Cite as: 588 U. S. ____ (2019)                  11

                                Opinion of the Court

       surrounding text to make clear that “offense” carries a
       double meaning. But absent evidence to the contrary, we
       presume the term is being used consistently. And nothing
       in §924(c)(3)(B) comes close to rebutting that presumption.
          Just the opposite. The language of the residual clause
       itself reinforces the conclusion that the term “offense”
       carries the same “generic” meaning throughout the stat-
       ute. Section 924(c)(3)(B), just like §16(b), speaks of an
       offense that, “by its nature,” involves a certain type of risk.
       And that would be an exceedingly strange way of referring
       to the circumstances of a specific offender’s conduct. As
       both sides agree, the “nature” of a thing typically denotes
       its “ ‘normal and characteristic quality,’ ” Dimaya, 584
       U. S., at ___ (slip op., at 14) (quoting Webster’s Third New
       International Dictionary 1507 (2002)), or its “ ‘basic or
       inherent features,’ ” United States v. Barrett, 903 F. 3d
       166, 182 (CA2 2018) (quoting Oxford Dictionary of English
       1183 (A. Stevenson ed., 3d ed. 2010)). So in plain English,
       when we speak of the nature of an offense, we’re talking
       about “what an offense normally—or, as we have repeat-
       edly said, ‘ordinarily’—entails, not what happened to occur
       on one occasion.” Dimaya, 584 U. S., at ___ (slip op., at
       14); see Leocal, 543 U. S., at 7 (contrasting the “nature of
       the offense” with “the particular facts [of] petitioner’s
       crime”).5
          Once again, the government asks us to overlook this
       obvious reading of the text in favor of a strained one. It
       suggests that the statute might be referring to the “na-
       ——————
         5 The government’s own regulations reflect this understanding of the
       ordinary meaning of “by its nature.” A Department of Justice regula-
       tion provides that an inmate is not eligible for early release if he was
       convicted of an offense “that, by its nature or conduct, presents a
       serious potential risk of physical force.” 28 CFR §550.55(b)(5)(iii)
       (2017) (emphasis added); see Bush v. Pitzer, 133 F. 3d 455, 458 (CA7
       1997) (denying early release because “[c]onspiracy does not by its
       ‘nature’ present a serious risk; but Bush’s ‘conduct’ did so”).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 16 of 72




       12                UNITED STATES v. DAVIS

                             Opinion of the Court

       ture” of the defendant’s conduct on a particular occasion.
       But while this reading may be linguistically feasible, we
       struggle to see why, if it had intended this meaning, Con-
       gress would have used the phrase “by its nature” at all.
       The government suggests that “by its nature” keeps the
       focus on the offender’s conduct and excludes evidence
       about his personality, such as whether he has violent
       tendencies. But even without the words “by its nature,”
       nothing in the statute remotely suggests that courts are
       allowed to consider character evidence—a type of evidence
       usually off-limits during the guilt phase of a criminal trial.
       Cf. Fed. Rule Evid. 404.
                                      B
         Things become clearer yet when we consider
       §924(c)(3)(B)’s role in the broader context of the federal
       criminal code.      As we’ve explained, the language of
       §924(c)(3)(B) is almost identical to the language of §16(b),
       which this Court has read to mandate a categorical ap-
       proach. And we normally presume that the same lan-
       guage in related statutes carries a consistent meaning.
       See, e.g., Sullivan v. Stroop, 496 U. S. 478, 484 (1990).
         This case perfectly illustrates why we do that. There
       are dozens of federal statutes that use the phrase “crime of
       violence” to refer to presently charged conduct rather than
       a past conviction. Some of those statutes cross-reference
       the definition of “crime of violence” in §924(c)(3), while
       others are governed by the virtually identical definition in
       §16. The choice appears completely random. Reading the
       similar language in §924(c)(3)(B) and §16(b) similarly
       yields sensibly congruent applications across all these
       other statutes. But if we accepted the government’s invi-
       tation to reinterpret §924(c)(3)(B) as alone endorsing a
       case-specific approach, we would produce a series of seem-
       ingly inexplicable results.
         Take just a few examples. If the government were right,
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 17 of 72




                        Cite as: 588 U. S. ____ (2019)          13

                            Opinion of the Court

       Congress would have mandated the case-specific approach
       in a prosecution for providing explosives to facilitate a
       crime of violence, 18 U. S. C. §844(o), but the (now-
       invalidated) categorical approach in a prosecution for
       providing information about explosives to facilitate a
       crime of violence, §842(p)(2). It would have mandated the
       case-specific approach in a prosecution for using false
       identification documents in connection with a crime of
       violence, §1028(b)(3)(B), but the categorical approach in a
       prosecution for using confidential phone records in connec-
       tion with a crime of violence, §1039(e)(1). It would have
       mandated the case-specific approach in a prosecution for
       giving someone a firearm to use in a crime of violence,
       §924(h), but the categorical approach in a prosecution for
       giving a minor a handgun to use in a crime of violence,
       §924(a)(6)(B)(ii). It would have mandated the case-specific
       approach in a prosecution for traveling to another State to
       acquire a firearm for use in a crime of violence, §924(g),
       but the categorical approach in a prosecution for traveling
       to another State to commit a crime of violence, §1952(a)(2).
       And it would have mandated the case-specific approach in
       a prosecution for carrying armor-piercing ammunition in
       connection with a crime of violence, §924(c)(5), but the
       categorical approach in a prosecution for carrying a fire-
       arm while “in possession of armor piercing ammunition
       capable of being fired in that firearm” in connection with a
       crime of violence, §929(a)(1).
          There would be no rhyme or reason to any of this. Nor
       does the government offer any plausible account why
       Congress would have wanted courts to take such dramati-
       cally different approaches to classifying offenses as crimes
       of violence in these various provisions. To hold, as the
       government urges, that §16(b) requires the categorical
       approach while §924(c)(3)(B) requires the case-specific
       approach would make a hash of the federal criminal code.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 18 of 72




       14                 UNITED STATES v. DAVIS

                             Opinion of the Court

                                      C
          Section 924(c)(3)(B)’s history provides still further evi-
       dence that it carries the same categorical-approach com-
       mand as §16(b). It’s no accident that the language of the
       two laws is almost exactly the same. The statutory term
       “crime of violence” traces its origins to the Comprehensive
       Crime Control Act of 1984. There, Congress enacted the
       definition of “crime of violence” in §16. §1001(a), 98 Stat.
       2136. It also “employed the term ‘crime of violence’ in
       numerous places in the Act,” Leocal, 543 U. S., at 6, in-
       cluding in §924(c). §1005(a), 98 Stat. 2138. At that time,
       Congress didn’t provide a separate definition of “crime of
       violence” in §924(c) but relied on §16’s general definition.
       The two statutes, thus, were originally designed to be read
       together.
          Admittedly, things changed a bit over time. Eventually,
       Congress expanded §924(c)’s predicate offenses to include
       drug trafficking crimes as well as crimes of violence.
       §§104(a)(2)(B)–(C), 100 Stat. 457. When it did so, Con-
       gress added a subsection-specific definition of “drug traf-
       ficking crime” in §924(c)(2)—and, perhaps thinking that
       both terms should be defined in the same place, it also
       added a subsection-specific definition of “crime of violence”
       in §924(c)(3). §104(a)(2)(F), id., at 457. But even then,
       Congress didn’t write a new definition of that term. In-
       stead, it copied and pasted the definition from §16 without
       making any material changes to the language of the re-
       sidual clause. The government suggests that, in doing so,
       Congress “intentionally separated” and “decoupled” the
       two definitions. Brief for United States 34, 37. But im-
       porting the residual clause from §16 into §924(c)(3) almost
       word for word would have been a bizarre way of suggest-
       ing that the two clauses should bear drastically different
       meanings. Usually when statutory language “ ‘is obviously
       transplanted from . . . other legislation,’ ” we have reason
       to think “ ‘it brings the old soil with it.’ ” Sekhar v. United
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 19 of 72




                         Cite as: 588 U. S. ____ (2019)           15

                             Opinion of the Court

       States, 570 U. S. 729, 733 (2013).
          What’s more, when Congress copied §16(b)’s language
       into §924(c) in 1986, it proceeded on the premise that the
       language required a categorical approach. By then courts
       had, as the government puts it, “beg[u]n to settle” on the
       view that §16(b) demanded a categorical analysis. Brief
       for United States 36–37. Of particular significance, the
       Second Circuit, along with a number of district courts, had
       relied on the categorical approach to hold that selling
       drugs could never qualify as a crime of violence because
       “[w]hile the traffic in drugs is often accompanied by vio-
       lence,” it can also be carried out through consensual sales
       and thus “does not by its nature involve substantial risk
       that physical violence will be used.” United States v. Diaz,
       778 F. 2d 86, 88 (1985). Congress moved quickly to abro-
       gate those decisions. But, notably, it didn’t do so by direct-
       ing a case-specific approach or changing the language
       courts had read to require the categorical approach. In-
       stead, it accepted the categorical approach as given and
       simply declared that certain drug trafficking crimes auto-
       matically trigger §924 penalties, regardless of the risk of
       violence that attends them. §§104(a)(2)(B)–(C), 100 Stat.
       457.
          The government’s reply to this development misses the
       mark. The government argues that §16(b) had not ac-
       quired such a well-settled judicial construction by 1986
       that the reenactment of its language in §924(c)(3)(B)
       should be presumed to have incorporated the same con-
       struction. We agree. See Jerman v. Carlisle, McNellie,
       Rini, Kramer & Ulrich, L. P. A., 559 U. S. 573, 590 (2010)
       (interpretations of three courts of appeals “may not have
       ‘settled’ the meaning” of a statute for purposes of the
       reenactment canon). But Congress in 1986 did more than
       just reenact language that a handful of courts had inter-
       preted to require the categorical approach. It amended
       §924(c) specifically to abrogate the results of those deci-
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 20 of 72




       16                UNITED STATES v. DAVIS

                            Opinion of the Court

       sions, without making any attempt to overturn the cate-
       gorical reading on which they were based. And that would
       have been an odd way of proceeding if Congress had
       thought the categorical reading erroneous.
          There’s yet one further and distinct way in which
       §924(c)’s history undermines the government’s case-
       specific reading of the residual clause. As originally en-
       acted in 1968, §924(c) prohibited the use of a firearm in
       connection with any federal felony. §102, 82 Stat. 1224.
       The 1984 amendments narrowed §924(c) by limiting its
       predicate offenses to “crimes of violence.” But the case-
       specific reading would go a long way toward nullifying
       that limitation and restoring the statute’s original
       breadth. After all, how many felonies don’t involve a
       substantial risk of physical force when they’re committed
       using a firearm—let alone when the defendant brandishes
       or discharges the firearm?
          Recognizing this difficulty, the government assures us
       that a jury wouldn’t be allowed to find a felony to be a
       crime of violence solely because the defendant used a
       firearm, although it could consider the firearm as a “fac-
       tor.” Tr. of Oral Arg. 8. But the government identifies no
       textual basis for this rule, and exactly how it would work
       in practice is anyone’s guess. The government says, for
       example, that “selling counterfeit handbags” while carry-
       ing a gun wouldn’t be a crime of violence under its ap-
       proach. Id., at 9. But why not? Because the counterfeit-
       handbag trade is so inherently peaceful that there’s no
       substantial risk of a violent confrontation with dissatisfied
       customers, territorial competitors, or dogged police offic-
       ers? And how are jurors supposed to determine that? The
       defendant presumably knew the risks of his trade, and he
       chose to arm himself. See United States v. Simms, 914
       F. 3d 229, 247–248 (CA4 2019) (en banc) (refusing to
       “condem[n] jurors to such an ill-defined inquiry”). Even
       granting the government its handbag example, we suspect
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 21 of 72




                            Cite as: 588 U. S. ____ (2019)                    17

                                 Opinion of the Court

       its approach would result in the vast majority of federal
       felonies becoming potential predicates for §924(c) charges,
       contrary to the limitation Congress deliberately imposed
       when it restricted the statute’s application to crimes of
       violence.
                                     D
          With all this statutory evidence now arrayed against it,
       the government answers that it should prevail anyway
       because of the canon of constitutional avoidance. Maybe
       the case-specific approach doesn’t represent the best read-
       ing of the statute—but, the government insists, it is our
       duty to adopt any “ ‘fairly possible’ ” reading of a statute to
       save it from being held unconstitutional. Brief for United
       States 45.6
          We doubt, however, the canon could play a proper role
       in this case even if the government’s reading were “possi-
       ble.” True, when presented with two “fair alternatives,”
       this Court has sometimes adopted the narrower construc-
       tion of a criminal statute to avoid having to hold it uncon-
       stitutional if it were construed more broadly. United
       States v. Rumely, 345 U. S. 41, 45, 47 (1953); see, e.g.,
       Skilling v. United States, 561 U. S. 358, 405–406, and
       n. 40 (2010); United States v. Lanier, 520 U. S. 259, 265–
       267, and n. 6 (1997). But no one before us has identified a
       case in which this Court has invoked the canon to expand
       the reach of a criminal statute in order to save it. Yet that
       ——————
          6 There are at least two different canons of construction that some-

       times go by the name “constitutional avoidance.” The one the govern-
       ment invokes here is perhaps better termed the presumption of consti-
       tutionality. Of long lineage, it holds that courts should, if possible,
       interpret ambiguous statutes to avoid rendering them unconstitutional,
       see, e.g., Parsons v. Bedford, 3 Pet. 433, 448–449 (1830) (Story, J.), and
       it is distinct from the more modern (and more debated) constitutional
       doubt canon, which suggests courts should construe ambiguous statutes
       to avoid the need even to address serious questions about their consti-
       tutionality, see Rust v. Sullivan, 500 U. S. 173, 190–191 (1991).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 22 of 72




       18                   UNITED STATES v. DAVIS

                                Opinion of the Court

       is exactly what the government seeks here. Its case-
       specific reading would cause §924(c)(3)(B)’s penalties to
       apply to conduct they have not previously been understood
       to reach: categorically nonviolent felonies committed in
       violent ways. See Simms, 914 F. 3d, at 256–257 (Wynn,
       J., concurring).7
          Employing the avoidance canon to expand a criminal
       statute’s scope would risk offending the very same due
       process and separation-of-powers principles on which the
       vagueness doctrine itself rests. See supra, at 4–5. Every-
       one agrees that Mr. Davis and Mr. Glover did many things
       that Congress had declared to be crimes; and no matter
       how we rule today, they will face substantial prison sen-
       tences for those offenses. But does §924(c)(3)(B) require
       them to suffer additional punishment, on top of everything
       else? Even if you think it’s possible to read the statute to
       impose such additional punishment, it’s impossible to say
       that Congress surely intended that result, or that the law
       gave Mr. Davis and Mr. Glover fair warning that §924(c)’s
       mandatory penalties would apply to their conduct. Re-
       spect for due process and the separation of powers sug-
       gests a court may not, in order to save Congress the trou-

       ——————
         7 The  government claims to have found cases invoking the canon to
       expand a statute’s reach, but none actually stands for that proposition.
       Each simply remarks in passing that a construction the Court arrived
       at for other reasons had the additional benefit of avoiding vagueness
       concerns; none suggests that a narrower construction was available.
       See United States v. Grace, 461 U. S. 171, 176 (1983) (accepting gov-
       ernment’s construction, which was “not contested by appellees”); United
       States v. Culbert, 435 U. S. 371, 379 (1978) (finding statute clear and
       refusing to “manufacture ambiguity where none exists”); United States
       v. Shreveport Grain & Elevator Co., 287 U. S. 77, 82–83 (1932) (finding
       statute unambiguous and construing it according to “the natural import
       of its terms”). And the dissent, despite compiling a page-long list of
       constitutional avoidance cases spanning “more than 200 years,” post, at
       25–26, has been unable to find any better examples. See post, at 29–30
       (opinion of KAVANAUGH, J.).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 23 of 72




                            Cite as: 588 U. S. ____ (2019)                  19

                                Opinion of the Court

       ble of having to write a new law, construe a criminal
       statute to penalize conduct it does not clearly proscribe.
          Employing the canon as the government wishes would
       also sit uneasily with the rule of lenity’s teaching that
       ambiguities about the breadth of a criminal statute should
       be resolved in the defendant’s favor. That rule is “perhaps
       not much less old than” the task of statutory “construction
       itself.” United States v. Wiltberger, 5 Wheat. 76, 95 (1820)
       (Marshall, C. J.). And much like the vagueness doctrine,
       it is founded on “the tenderness of the law for the rights of
       individuals” to fair notice of the law “and on the plain
       principle that the power of punishment is vested in the
       legislative, not in the judicial department.” Ibid.; see
       Lanier, 520 U. S., at 265–266, and n. 5. Applying consti-
       tutional avoidance to narrow a criminal statute, as this
       Court has historically done, accords with the rule of lenity.
       By contrast, using the avoidance canon instead to adopt a
       more expansive reading of a criminal statute would place
       these traditionally sympathetic doctrines at war with one
       another.8
                                    IV
         What does the dissent have to say about all this? It
       starts by emphasizing that §924(c)(3)(B) has been used in
       “tens of thousands of federal prosecutions” since its en-
       actment 33 years ago. Post, at 2 (opinion of KAVANAUGH,
       J.). And the dissent finds it “surprising” and “extraordi-
       nary” that, after all those prosecutions over all that time,

       ——————
         8 Admittedly,  abandoning the categorical approach in favor of the
       case-specific approach would also have the effect of excluding from the
       statute’s coverage defendants who commit categorically violent felonies
       in nonviolent ways, and in that respect would be more “lenient” for
       some defendants. Regardless, the constitutional principles underlying
       the rule of lenity counsel caution before invoking constitutional avoid-
       ance to construe the statute to punish conduct that it does not unam-
       biguously proscribe.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 24 of 72




       20                   UNITED STATES v. DAVIS

                               Opinion of the Court

       the statute could “suddenly” be deemed unconstitutional.
       Post, at 2–3.       But the government concedes that
       §924(c)(3)(B) is unconstitutional if it means what everyone
       has understood it to mean in nearly all of those prosecu-
       tions over all those years. So the only way the statute can
       be saved is if we were “suddenly” to give it a new meaning
       different from the one it has borne for the last three dec-
       ades. And if we could do that, it would indeed be “surpris-
       ing” and “extraordinary.”
          The dissent defends giving this old law a new meaning
       by appealing to intuition. It suggests that a categorical
       reading of §924(c)(3)(B) is “unnatural” because “[i]f you
       were to ask John Q. Public whether a particular crime
       posed a substantial risk of violence, surely he would re-
       spond, ‘Well, tell me how it went down—what happened?’ ”
       Post, at 13 (some internal quotation marks omitted).
       Maybe so. But the language in the statute before us isn’t
       the language posited in the dissent’s push poll. Section
       924(c)(3)(B) doesn’t ask about the risk that “a particular
       crime posed” but about the risk that an “offense . . . by its
       nature, involves.” And a categorical reading of this cate-
       gorical language seemed anything but “unnatural” to the
       unanimous Court in Leocal or the plurality in Dimaya.9
       Nor did the government think the categorical reading of
       §924(c)(3)(B) “unnatural” when it embraced that reading
       for decades. The dissent asks us to overlook the govern-
       ment’s prior view, explaining that the government only
       defended a categorical reading of the statute “when it did
       not matter for constitutional vagueness purposes”—that
       is, before Johnson and Dimaya identified constitutional
       problems with the categorical approach. Post, at 34. But
       ——————
         9 To be sure, the dissent suggests that Leocal and Dimaya adopted a

       categorical reading simply to avoid practical and constitutional prob-
       lems. Post, at 15–16, 23, and n. 23. But, as we have seen, this too is
       mistaken. Leocal did not even mention those problems, and Dimaya
       held that the text demanded a categorical approach. See supra, at 9.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 25 of 72




                         Cite as: 588 U. S. ____ (2019)             21

                             Opinion of the Court

       isn’t that exactly the point? Isn’t it at least a little reveal-
       ing that, when the government had no motive to concoct
       an alternative reading, even it thought the best reading of
       §924(c)(3)(B) demanded a categorical analysis?
          If this line of attack won’t work, the dissent tries another
       by telling us that we have “not fully account[ed] for the
       long tradition of substantial-risk criminal statutes.” Post,
       at 34. The dissent proceeds to offer a lengthy bill of par-
       ticulars, citing dozens of state and federal laws that do not
       use the categorical approach. Post, at 7–10, and nn. 4–17.
       But what does this prove? Most of the statutes the dissent
       cites impose penalties on whoever “creates,” or “engages in
       conduct that creates,” or acts under “circumstances that
       create” a substantial risk of harm; others employ similar
       language. Not a single one imposes penalties for commit-
       ting certain acts during “an offense . . . that by its nature,
       involves” a substantial risk, or anything similar. March-
       ing through the dissent’s own catalog thus only winds up
       confirming that legislatures know how to write risk-based
       statutes that require a case-specific analysis—and that
       §924(c)(3)(B) is not a statute like that.
          When the dissent finally turns to address the words
       Congress actually wrote in §924(c)(3)(B), its main argu-
       ment seems to be that a categorical reading violates the
       canon against superfluity. On this account, reading “of-
       fense” generically in connection with the residual clause
       makes the residual clause “duplicate” the elements clause
       and leaves it with “virtually nothing” to do. Post, at 20.
       But that is a surprising assertion coming from the dissent,
       which devotes several pages to describing the “many”
       offenders who have been convicted under the residual
       clause using the categorical approach but who “might not”
       be prosecutable under the elements clause. Post, at 30–33.
       It is also wrong. As this Court has long understood, the
       residual clause, read categorically, “sweeps more broadly”
       than the elements clause—potentially reaching offenses,
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 26 of 72




       22                    UNITED STATES v. DAVIS

                                 Opinion of the Court

       like burglary, that do not have violence as an element but
       that arguably create a substantial risk of violence. Leocal,
       543 U. S., at 10. So even under the categorical reading,
       the residual clause is far from superfluous.
          Without its misplaced reliance on the superfluity canon,
       there is little left of the dissent’s textual analysis. The
       dissent asserts that the phrase “by its nature” must
       “focu[s] on the defendant’s actual conduct”—but only
       because this “follows” from the dissent’s earlier (and mis-
       taken) superfluity argument. Post, at 21. Next, the dis-
       sent claims that “the word ‘involves’ ” and “the phrase ‘in
       the course of committing the offense’ ” both support a case-
       specific approach. Post, at 22. But these words do not
       favor either reading: It is just as natural to ask whether
       the offense of robbery ordinarily “involves” a substantial
       risk that violence will be used “in the course of committing
       the offense” as it is to ask whether a particular robbery
       “involved” a substantial risk that violence would be used
       “in the course of committing the offense.” If anything, the
       statute’s use of the present and not the past tense lends
       further support to the categorical reading.10 The dissent
       thinks it significant, too, that the statute before us “does
       not use the term ‘conviction,’ ” post, at 23; but that word is
       hardly a prerequisite for the categorical approach, as
       Dimaya makes clear. Remarkably, the dissent has noth-
       ——————
         10 The dissent claims that Taylor v. United States, 495 U. S. 575

       (1990), and Nijhawan v. Holder, 557 U. S. 29 (2009), pointed to “the
       absence of the word ‘involved’ ” as one reason to adopt a categorical
       approach. Post, at 22. Not true. Taylor explained that the ACCA’s
       elements clause requires a categorical approach in part because it
       refers to a crime “that ‘has as an element’—not any crime that, in a
       particular case, involves—the use or threat of force.” 495 U. S., at 600.
       All the work in that sentence was being done by the phrase “in a
       particular case,” not by the word “involves.” And Nijhawan noted that
       the Court had construed the ACCA’s residual clause, which refers to
       crimes “that ‘involv[e] conduct that presents a serious potential risk of
       physical injury,” to require the categorical approach. 557 U. S., at 36.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 27 of 72




                        Cite as: 588 U. S. ____ (2019)           23

                            Opinion of the Court

       ing at all to say about §924(c)(3)’s history or its relation-
       ship with other criminal statutes; it just ignores those
       arguments. And when it comes to the constitutional
       avoidance canon, the dissent does not even try to explain
       how using that canon to criminalize conduct that isn’t
       criminal under the fairest reading of a statute might be
       reconciled with traditional principles of fair notice and
       separation of powers. Instead, the dissent seems willing
       to consign “ ‘thousands’ ” of defendants to prison for
       “years—potentially decades,” not because it is certain or
       even likely that Congress ordained those penalties, but
       because it is merely “possible” Congress might have done
       so. Post, at 30, 33–34. In our republic, a speculative
       possibility that a man’s conduct violated the law should
       never be enough to justify taking his liberty.
          In the end, the dissent is forced to argue that holding
       §924(c)(3)(B) unconstitutional would invite “bad” social
       policy consequences. Post, at 34. In fact, the dissent’s
       legal analysis only comes sandwiched between a lengthy
       paean to laws that impose severe punishments for gun
       crimes and a rogue’s gallery of offenses that may now be
       punished somewhat less severely. See post, at 1–2, 30–34.
       The dissent acknowledges that “the consequences cannot
       change our understanding of the law.” Post, at 34. But
       what’s the point of all this talk of “bad” consequences if
       not to suggest that judges should be tempted into reading
       the law to satisfy their policy goals? Even taken on their
       own terms, too, the dissent’s policy concerns are consider-
       ably overblown. While the dissent worries that our ruling
       may elicit challenges to past §924(c) convictions, post, at
       33, the dissent’s preferred approach—saving §924(c)(3)(B)
       by changing its meaning—would also call into question
       countless convictions premised on the categorical reading.
       And defendants whose §924(c) convictions are overturned
       by virtue of today’s ruling will not even necessarily receive
       lighter sentences: As this Court has noted, when a defend-
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 28 of 72




       24                UNITED STATES v. DAVIS

                            Opinion of the Court

       ant’s §924(c) conviction is invalidated, courts of appeals
       “routinely” vacate the defendant’s entire sentence on all
       counts “so that the district court may increase the sen-
       tences for any remaining counts” if such an increase is
       warranted. Dean v. United States, 581 U. S. ___, ___
       (2017) (slip op., at 5).
         Of course, too, Congress always remains free to adopt a
       case-specific approach to defining crimes of violence for
       purposes of §924(c)(3)(B) going forward. As Mr. Davis and
       Mr. Glover point out, one easy way of achieving that goal
       would be to amend the statute so it covers any felony that,
       “based on the facts underlying the offense, involved a
       substantial risk” that physical force against the person or
       property of another would be used in the course of commit-
       ting the offense. Brief for Respondents 46 (quoting H. R.
       7113, 115th Cong., 2d Sess. (2018); emphasis deleted); see
       also Tr. of Oral Arg. 19 (government’s counsel agreeing
       that this language would offer “clearer” support for the
       case-specific approach than the current version of the
       statute does). The dissent’s catalog of case-specific, risk-
       based criminal statutes supplies plenty of other models
       Congress could follow. Alternatively still, Congress might
       choose to retain the categorical approach but avoid vague-
       ness in other ways, such as by defining crimes of violence
       to include certain enumerated offenses or offenses that
       carry certain minimum penalties. All these options and
       more are on the table. But these are options that belong
       to Congress to consider; no matter how tempting, this
       Court is not in the business of writing new statutes to
       right every social wrong it may perceive.
                                    *
         We agree with the court of appeals’ conclusion that
       §924(c)(3)(B) is unconstitutionally vague. At the same
       time, exactly what that holding means for Mr. Davis and
       Mr. Glover remains to be determined. After the Fifth
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 29 of 72




                         Cite as: 588 U. S. ____ (2019)            25

                             Opinion of the Court

       Circuit vacated their convictions and sentences on one of
       the two §924(c) counts at issue, both men sought rehearing
       and argued that the court should have vacated their sen-
       tences on all counts. In response, the government con-
       ceded that, if §924(c)(3)(B) is held to be vague, then the de-
       fendants are entitled to a full resentencing, not just the
       more limited remedy the court had granted them. The
       Fifth Circuit has deferred ruling on the rehearing peti-
       tions pending our decision, so we remand the case to allow
       the court to address those petitions. The judgment below
       is affirmed in part and vacated in part, and the case is
       remanded for further proceedings consistent with this
       opinion.
                                                     It is so ordered.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 30 of 72




                        Cite as: 588 U. S. ____ (2019)          1

                         KAVANAUGH, J., dissenting

       SUPREME COURT OF THE UNITED STATES
                                _________________

                                 No. 18–431
                                _________________


       UNITED STATES, PETITIONER v. MAURICE LAMONT
             DAVIS AND ANDRE LEVON GLOVER
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE FIFTH CIRCUIT
                               [June 24, 2019]

          JUSTICE KAVANAUGH, with whom JUSTICE THOMAS and
       JUSTICE ALITO join, and with whom THE CHIEF JUSTICE
       joins as to all but Part II–C, dissenting.
          Crime and firearms form a dangerous mix. From the
       1960s through the 1980s, violent gun crime was rampant
       in America. The wave of violence destroyed lives and
       devastated communities, particularly in America’s cities.
       Between 1963 and 1968, annual murders with firearms
       rose by a staggering 87 percent, and annual aggravated
       assaults with firearms increased by more than 230
       percent.
          Faced with an onslaught of violent gun crime and its
       debilitating effects, the American people demanded action.
       In 1968, Congress passed and President Lyndon Johnson
       signed the Gun Control Act. That law made it a separate
       federal crime to use or carry a firearm during a federal
       felony. Despite that and other efforts, violent crime with
       firearms continued at extraordinarily dangerous levels. In
       1984 and again in 1986, in legislation signed by President
       Reagan, Congress reenacted that provision of the 1968
       Act, with amendments. The law now prohibits, among
       other things, using or carrying a firearm during and in
       relation to a federal “crime of violence.” 18 U. S. C.
       §924(c)(1)(A). The law mandates substantial prison time
       for violators.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 31 of 72




       2                 UNITED STATES v. DAVIS

                         KAVANAUGH, J., dissenting

         Over the last 33 years, tens of thousands of §924(c)
       cases have been prosecuted in the federal courts. Mean-
       while, violent crime with firearms has decreased signifi-
       cantly. Over the last 25 years, the annual rate of murders
       with firearms has dropped by about 50 percent, and the
       annual rate of nonfatal violent crimes (robberies, aggra-
       vated assaults, and sex crimes) with firearms has de-
       creased by about 75 percent. Violent crime in general
       (committed with or without a firearm) has also declined.
       During that same time period, both the annual rate of
       overall violent crime and the annual rate of murders have
       dropped by almost 50 percent.
         Although the level of violent crime in America is still
       very high, especially in certain cities, Americans under the
       age of 40 probably cannot fully appreciate how much safer
       most American cities and towns are now than they were in
       the 1960s, 1970s, and 1980s. Many factors have contrib-
       uted to the decline of violent crime in America. But one
       cannot dismiss the effects of state and federal laws that
       impose steep punishments on those who commit violent
       crimes with firearms.
         Yet today, after 33 years and tens of thousands of federal
       prosecutions, the Court suddenly finds a key provision of
       §924(c) to be unconstitutional because it is supposedly too
       vague. That is a surprising conclusion for the Court to
       reach about a federal law that has been applied so often
       for so long with so little problem. The Court’s decision
       today will make it harder to prosecute violent gun crimes
       in the future. The Court’s decision also will likely mean
       that thousands of inmates who committed violent gun
       crimes will be released far earlier than Congress specified
       when enacting §924(c). The inmates who will be released
       early are not nonviolent offenders. They are not drug
       offenders. They are offenders who committed violent
       crimes with firearms, often brutally violent crimes.
         A decision to strike down a 33-year-old, often-prosecuted
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 32 of 72




                            Cite as: 588 U. S. ____ (2019)                    3

                              KAVANAUGH, J., dissenting

       federal criminal law because it is all of a sudden unconsti-
       tutionally vague is an extraordinary event in this Court.
       The Constitution’s separation of powers authorizes this
       Court to declare Acts of Congress unconstitutional. That
       is an awesome power. We exercise that power of judicial
       review in justiciable cases to, among other things, ensure
       that Congress acts within constitutional limits and abides
       by the separation of powers. But when we overstep our
       role in the name of enforcing limits on Congress, we do not
       uphold the separation of powers, we transgress the sepa-
       ration of powers.
          I fully understand how the Court has arrived at its
       conclusion given the Court’s recent precedents in Johnson
       v. United States, 576 U. S. ___ (2015), and Sessions v.
       Dimaya, 584 U. S. ___ (2018). But this case presents an
       entirely different question. Those cases involved statutes
       that imposed additional penalties based on prior convic-
       tions. This case involves a statute that focuses on the
       defendant’s current conduct during the charged crime.
       The statute here operates entirely in the present. Under
       our precedents, this statute therefore is not unconstitu-
       tionally vague. It is a serious mistake, in my respectful
       view, to follow Johnson and Dimaya off the constitutional
       cliff in this case. I respectfully dissent.1
                                   I
         Section 924(c) prohibits using or carrying a firearm
       during and in relation to a federal “crime of violence,” or
       ——————
         1 The statistics contained in the introduction are drawn from: Dept. of

       Justice, Federal Bureau of Investigation, Uniform Crime Reports 6–7,
       8–9 (1963) (rise in violent crime with firearms in the 1960s); id., at 1,
       6–7, 9 (1968) (same); Pew Research Center, Gun Homicide Rate Down
       49% Since 1993 Peak; Public Unaware 6, n. 5, and 36, 50 (2013) (de-
       crease in violent crime with firearms over about the past 25 years); N.
       James, Congressional Research Service, Recent Violent Crime Trends
       in the United States 25–26 (Rep. No. R45236) (June 20, 2018) (decrease
       in violent crime over about the past 25 years).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 33 of 72




       4                     UNITED STATES v. DAVIS

                              KAVANAUGH, J., dissenting

       possessing a firearm in furtherance of a federal “crime of
       violence.”2 Section 924(c) is a substantive criminal of-
       fense, not a sentence enhancement. The Government
       therefore charges a §924(c) offense in the indictment.
       Ordinarily, when charged under §924(c), a defendant will
       be charged with both an underlying federal crime and
       then also a §924(c) offense. For example, Davis was
       charged with both conspiracy to commit robbery and a
       §924(c) offense. Glover was likewise charged with both
       conspiracy to commit robbery and a §924(c) offense.
         By any measure, Davis and Glover’s conduct during the
       conspiracy was violent. Davis and Glover committed
       multiple armed robberies of convenience stores in the
       early morning hours. Those armed robberies followed a
       pattern: Davis and Glover (or Glover and a co-
       conspirator)—usually covering their faces—would arrive
       at a convenience store in the early morning hours in a car
       with no plates. One of them would point a short-barreled
       shotgun at a female employee and order her around.
       Sometimes, he would point the short-barreled shotgun in
       her face. Sometimes, he would put the short-barreled
       ——————
         2 Section 924(c)(1)(A) provides: “Except to the extent that a greater

       minimum sentence is otherwise provided by this subsection or by any
       other provision of law, any person who, during and in relation to any
       crime of violence or drug trafficking crime (including a crime of violence
       or drug trafficking crime that provides for an enhanced punishment if
       committed by the use of a deadly or dangerous weapon or device) for
       which the person may be prosecuted in a court of the United States,
       uses or carries a firearm, or who, in furtherance of any such crime,
       possesses a firearm, shall, in addition to the punishment provided for
       such crime of violence or drug trafficking crime—(i) be sentenced to a
       term of imprisonment of not less than 5 years; (ii) if the firearm is
       brandished, be sentenced to a term of imprisonment of not less than 7
       years; and (iii) if the firearm is discharged, be sentenced to a term of
       imprisonment of not less than 10 years.” Section 924(c)(1)(B) imposes
       heightened penalties for certain types of firearms and firearm devices,
       and §924(c)(1)(C) imposes heightened penalties for subsequent §924(c)
       convictions.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 34 of 72




                            Cite as: 588 U. S. ____ (2019)                     5

                              KAVANAUGH, J., dissenting

       shotgun in her side. While one of them was aiming the
       short-barreled shotgun at the store employee, another
       would take cigarettes and demand money. Davis and
       Glover’s crime spree ended with still more dangerous
       behavior: a high-speed car chase in wet and dangerous
       driving conditions that culminated in a crash.
         Section 924(c)(3) lays out the definition of “crime of
       violence” for purposes of §924(c). That definition has two
       prongs, either of which can bring a defendant within the
       scope of §924(c).3
         The first prong of §924(c)(3) is the elements prong. That
       prong, the Government concedes here, asks whether the
       underlying crime categorically fits within §924(c) because
       of the elements of the crime. The judge makes that de-
       termination. If the answer is yes, then the judge instructs
       the jury on the §924(c) offense to simply find whether the
       defendant used or carried a firearm during and in relation
       to that underlying crime, or possessed a firearm in fur-
       therance of that underlying crime.
         The Fifth Circuit concluded that Davis and Glover’s
       conspiracy offenses did not fit within the elements prong
       of §924(c)(3). So the question was whether Davis and
       Glover were covered by the second prong.
         The second prong of §924(c)(3) is the substantial-risk
       prong. That prong covers cases beyond those covered by
       the first prong, the elements prong. Congress sensibly
       wanted to cover defendants who committed crimes that
       are not necessarily violent by definition under the ele-
       ments prong, but who committed crimes with firearms in a
       ——————
          3 Section 924(c)(3) provides: “For purposes of this subsection the term

       ‘crime of violence’ means an offense that is a felony and—(A) has as an
       element the use, attempted use, or threatened use of physical force
       against the person or property of another, or (B) that by its nature,
       involves a substantial risk that physical force against the person or
       property of another may be used in the course of committing the
       offense.”
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 35 of 72




       6                  UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

       way that created a substantial risk that violent force
       would be used. To that end, the substantial-risk prong,
       properly read, focuses not on the elements of the underly-
       ing crime, but rather on the defendant’s conduct during
       that crime. If a defendant used or carried a firearm dur-
       ing and in relation to the crime, and the defendant’s con-
       duct during the crime created a substantial risk that
       physical force may be used, then the defendant may be
       guilty of a §924(c) offense. In that instance, the jury
       makes the finding: Did the defendant’s conduct during the
       underlying crime create a substantial risk that violent
       force would be used?
          In other words, as relevant here, a defendant can fall
       within the scope of §924(c) either (1) because of the ele-
       ments of the underlying crime or (2) because of the de-
       fendant’s conduct in committing the underlying crime.
       Either (1) the judge finds that an element of the underly-
       ing crime entails the use of physical force or (2) the jury
       finds that the defendant’s actual conduct involved a sub-
       stantial risk that physical force may be used. Put another
       way, the underlying crime itself may automatically bring
       the defendant within the scope of §924(c). Or if the under-
       lying crime does not automatically qualify as a crime of
       violence, then the defendant’s conduct during the crime
       may still bring the defendant within the scope of §924(c).
       Sensible enough.
          The basic question in this case is whether the substantial-
       risk prong of §924(c)(3)’s definition of “crime of violence” is
       unconstitutionally vague. It is not.
          As this Court has explained multiple times, criminal
       laws that apply a risk standard to a defendant’s conduct
       are not too vague, but instead are perfectly constitutional.
       Writing for the Court in Johnson, for example, Justice
       Scalia stated that “we do not doubt the constitutionality of
       laws that call for the application of a qualitative standard
       such as ‘substantial risk’ to real-world conduct.” 576
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 36 of 72




                         Cite as: 588 U. S. ____ (2019)             7

                          KAVANAUGH, J., dissenting

       U. S., at ___ (slip op., at 12). The following year in Welch
       v. United States, Justice Kennedy confirmed that Johnson
       “cast no doubt on the many laws that ‘require gauging the
       riskiness of conduct in which an individual defendant
       engages on a particular occasion.’ ” 578 U. S. ___, ___–___
       (2016) (slip op., at 3–4) (quoting Johnson, 576 U. S., at ___
       (slip op., at 12)). Two years later in Dimaya, JUSTICE
       KAGAN wrote for the Court and echoed Justice Scalia and
       Justice Kennedy: “In Johnson’s words, ‘we do not doubt’
       the constitutionality of applying §16(b)’s ‘substantial risk
       [standard] to real-world conduct.’ ” 584 U. S., at ___–___
       (slip op., at 10–11) (quoting Johnson, 576 U. S., at ___ (slip
       op., at 12)).
          That kind of risk-based criminal statute is not only
       constitutional, it is very common. As the Court has recog-
       nized, “dozens of federal and state criminal laws use terms
       like ‘substantial risk,’ ‘grave risk,’ and ‘unreasonable
       risk,’ ” and almost all of those statutes “require gauging
       the riskiness of conduct in which an individual defendant
       engages on a particular occasion.” Johnson, 576 U. S., at
       ___ (slip op., at 12). Indeed, the Government’s brief in
       Johnson collected more than 200 state and federal stat-
       utes that imposed criminal penalties for conduct that
       created a risk of injury to others. App. to Supp. Brief for
       United States in Johnson v. United States, O. T. 2014, No.
       13–7120, pp. 1a–99a.
          Take a few examples from federal law: It is a federal
       crime to create “a substantial risk of harm to human life”
       while illegally “manufacturing a controlled substance.” 21
       U. S. C. §858 (emphasis added). Under certain circum-
       stances, it is a federal crime to create “a substantial risk of
       serious bodily injury to any other person by destroying or
       damaging any structure, conveyance, or other real or
       personal property within the United States or by attempt-
       ing or conspiring to” do so. 18 U. S. C. §2332b(a)(1)(B)
       (emphasis added). And for purposes of the chapter of the
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 37 of 72




       8                      UNITED STATES v. DAVIS

                               KAVANAUGH, J., dissenting

       federal criminal code dealing with sexual abuse crimes,
       “serious bodily injury” is defined as “bodily injury that
       involves a substantial risk of death, unconsciousness,
       extreme physical pain, protracted and obvious disfigure-
       ment, or protracted loss or impairment of the function of a
       bodily member, organ, or mental faculty.” §2246(4) (em-
       phasis added).
         The States’ criminal codes are similar. Among the
       crimes that the States define by using qualitative risk
       standards are resisting arrest,4 kidnaping,5 assault,6
       battery,7 criminal recklessness,8 endangerment,9 unlawful
       ——————
          4 See, e.g., Colo. Rev. Stat. §18–8–103(1)(b) (2018) (“substantial risk of

       causing bodily injury”); Ind. Code §35–44.1–3–1(b)(1)(B) (2019) (“sub-
       stantial risk of bodily injury”); Mo. Rev. Stat. §575.150 (2016) (“sub-
       stantial risk of serious physical injury or death”); Neb. Rev. Stat. §28–
       904(1)(b) (2016) (“substantial risk of causing physical injury”); Ore.
       Rev. Stat. §162.315(2)(c) (2017) (“substantial risk of physical injury”).
          5 See, e.g., Alaska Stat. §11.41.300(a)(2)(B) (2018) (“substantial risk of

       serious physical injury”); Ohio Rev. Code Ann. §2905.01(B) (Lexis Supp.
       2019) (“substantial risk of serious physical harm”).
          6 See, e.g., Ala. Code §13A–6–20(a)(3) (2015) (“grave risk of death”);

       Del. Code Ann., Tit. 11, §613(a)(3) (2015) (“substantial risk of death”);
       D. C. Code §22–404.01(a)(2) (2018 Cum. Supp.) (“grave risk of serious
       bodily injury”); Mo. Rev. Stat. §565.056(1)(4) (2016) (“substantial risk of
       death or serious physical injury”); Utah Code §76–5–102(1)(b) (2017)
       (“substantial risk of bodily injury”).
          7 See, e.g., Ind. Code §35–42–2–1.5 (Supp. 2018) (“substantial risk of

       death”); Wis. Stat. §940.19(6) (2016) (“substantial risk of great bodily
       harm”).
          8 See, e.g., Me. Rev. Stat. Ann., Tit. 17–A, §211(1) (2006) (“substantial

       risk of serious bodily injury”), §213(1) (same); Okla. Stat., Tit. 21,
       §1289.11 (2011) (“unreasonable risk and probability of death or great
       bodily harm”); Wis. Stat. Ann. §939.24(1) (2016) (“unreasonable and
       substantial risk of death or great bodily harm”).
          9 See, e.g., Ariz. Rev. Stat. Ann. §§13–1201(A), (B) (2010) (“substantial

       risk of imminent death or physical injury” and “substantial risk of
       imminent death”); N. D. Cent. Code Ann. §12.1–17–03 (2012) (“substan-
       tial risk of serious bodily injury or death”); Ore. Rev. Stat. §163.195(1)
       (2017) (“substantial risk of serious physical injury”); Wash. Rev. Code
       §9A.36.050(1) (2018) (“substantial risk of death or serious physical
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 38 of 72




                             Cite as: 588 U. S. ____ (2019)                      9

                               KAVANAUGH, J., dissenting

       restraint,10 theft,11 hazing,12 abuse,13 neglect,14 arson,15
       homicide,16 and weapons offenses.17
       ——————
       injury”).
          10 See, e.g., Ark. Code §5–11–103(a) (2013) (“substantial risk of seri-

       ous physical injury”); Conn. Gen. Stat. §53a–95(a) (2017) (“substantial
       risk of physical injury”); Tex. Penal Code Ann. §20.02(c)(2)(A) (2019)
       (“substantial risk of serious bodily injury”).
          11 See, e.g., Ind. Code §35–43–4–2(a)(2)(B) (2018) (“substantial risk of

       bodily injury”); Minn. Stat. §609.52(3a) (2016) (“reasonably foreseeable
       risk of bodily harm”).
          12 See, e.g., Ind. Code §35–42–2–2.5(a) (2018) (“substantial risk of

       bodily injury”); Miss. Code. Ann. §§97–3–105(1), (3) (2014) (“substantial
       risk of physical injury”); Mo. Rev. Stat. §§578.365(1), (5) (2016) (“prob-
       able risk of the loss of life or probable bodily or psychological harm” and
       “substantial risk to the life of the student or prospective member”);
       Ohio Rev. Code Ann. §2903.31(A) (Lexis 2014) (“substantial risk of
       causing mental or physical harm”); Ore. Rev. Stat. §§163.197(4)(a)(B),
       (C) (2017) (“unreasonable risk of harm”).
          13 See, e.g., Iowa Code §709.3(1)(a) (2019) (“substantial risk of death

       or serious injury”); N. C. Gen. Stat. Ann. §14–318.2(a) (2017) (“substan-
       tial risk of physical injury”); W. Va. Code Ann. §§61–8D–3(c), (d)(1)
       (2014) (“substantial risk of death or serious bodily injury” and “sub-
       stantial risk of bodily injury”); Wis. Stat. §§948.03(1), (4)(a), (b) (2016)
       (“unreasonable risk of harm,” “unreasonable risk of great bodily harm,”
       and “unreasonable risk of bodily harm”).
          14 See, e.g., Fla. Stat. §825.102(3)(a) (2018) (“substantial risk of

       death”), §827.03(1)(e) (same); W. Va. Code Ann. §§61–8D–4(c), (d)(1)
       (2014) (“substantial risk of death or serious bodily injury” and “sub-
       stantial risk of bodily injury”).
          15 See, e.g., Kan. Stat. Ann. §§21–5812(c)(2)(A)(i), (ii) (2018 Cum.

       Supp.) (“substantial risk of bodily harm”); R. I. Gen. Laws §11–4–2
       (2002) (“substantial risk of serious physical harm”); Wis. Stat.
       §§941.11(1), (2) (2016) (“unreasonable risk of death or great bodily
       harm”).
          16 See, e.g., Ala. Code §13A–6–2(a)(2) (2015) (“grave risk of death”);

       Kan. Stat. Ann. §21–5406(a) (2018 Cum. Supp.) (“unreasonable risk of
       injury”); N. Y. Penal Law Ann. §125.20(4) (West 2009) (“grave risk of
       serious physical injury”), §§125.25(2), (4) (“grave risk of death” and
       “grave risk of serious physical injury or death”).
          17 See, e.g., Alaska Stat. §11.61.190(a)(2) (2018) (“substantial and

       unjustifiable risk of physical injury”); Ark. Code Ann. §5–74–107(b)(1)
       (Supp. 2017) (“substantial risk of physical injury”); Ohio Rev. Code
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 39 of 72




       10                   UNITED STATES v. DAVIS

                             KAVANAUGH, J., dissenting

          Consider a few specific examples: In Pennsylvania, a
       person resists arrest “if, with the intent of preventing a
       public servant from effecting a lawful arrest or discharg-
       ing any other duty, the person creates a substantial risk of
       bodily injury to the public servant or anyone else.” 18 Pa.
       Cons. Stat. §5104 (2015) (emphasis added). In Tennessee,
       kidnaping is defined as false imprisonment “under cir-
       cumstances exposing the other person to substantial risk
       of bodily injury.” Tenn. Code Ann. §39–13–303(a) (2018)
       (emphasis added). In New York, reckless endangerment
       occurs when a person “recklessly engages in conduct which
       creates a substantial risk of serious physical injury to
       another person.” N. Y. Penal Law Ann. §120.20 (emphasis
       added). And in Maryland, neglect of a minor is defined as
       “the intentional failure to provide necessary assistance
       and resources for the physical needs or mental health of a
       minor that creates a substantial risk of harm to the mi-
       nor’s physical health or a substantial risk of mental injury
       to the minor.” Md. Crim. Law Code Ann. §3–602.1(a)(5)(i)
       (2012) (emphasis added).
          The above examples demonstrate that substantial-risk
       standards like the one in §924(c)(3)(B) are a traditional
       and common feature of criminal statutes. As the Eleventh
       Circuit succinctly stated, there “is nothing remarkable
       about asking jurors to make that sort of risk determina-
       tion—and, if necessary, requiring judges to instruct jurors
       on the meaning of terms like ‘substantial’ and ‘physical
       force.’ ” Ovalles v. United States, 905 F. 3d 1231, 1250,
       n. 8 (2018) (en banc). That is “exactly how similar ques-
       tions have been resolved for centuries and are resolved
       every day in courts throughout the country.” Ibid.
       ——————
       Ann. §2923.162(C)(2) (Lexis 2014) (“substantial risk of physical harm”);
       R. I. Gen. Laws §11–47–61 (2002) (“substantial risk of death or serious
       injury”); Wash. Rev. Code §9A.36.045(1) (2018) (“substantial risk of
       death or serious physical injury”); W. Va. Code Ann. §61–7–12 (2014)
       (“substantial risk of death or serious bodily injury”).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 40 of 72




                           Cite as: 588 U. S. ____ (2019)                11

                            KAVANAUGH, J., dissenting

          A statute is unconstitutionally vague only if “it fails to
       give ordinary people fair notice of the conduct it punishes,”
       or is “so standardless that it invites arbitrary enforce-
       ment.” Johnson, 576 U. S., at ___ (slip op., at 3). Section
       924(c)(3)(B) is not unconstitutionally vague. To reiterate,
       §924(c)(3)(B) defines “crime of violence” as “an offense that
       is a felony and . . . that by its nature, involves a substan-
       tial risk that physical force against the person or property
       of another may be used in the course of committing the
       offense.” Section 924(c)(3)(B) affords people of ordinary
       intelligence ample notice that they may be punished if
       they carry or use a gun while engaging in criminal conduct
       that presents a risk that physical force may be used.
       There “is a whole range of conduct that anyone with at
       least a semblance of common sense would know” is cov-
       ered by §924(c)(3)(B). Chicago v. Morales, 527 U. S. 41,
       114 (1999) (THOMAS, J., dissenting) (internal quotation
       marks omitted). And prosecutors, defense attorneys,
       judges, and juries are well equipped to enforce and defend
       §924(c)(3)(B) prosecutions in a principled and predictable
       way—just as they have for decades with many other
       substantial-risk criminal statutes. As Judge Niemeyer
       wrote in his separate opinion in the Fourth Circuit, “the
       parties in those cases had little difficulty understanding,
       enforcing, or defending the §924(c)(1) charges at issue.”
       United States v. Simms, 914 F. 3d 229, 264 (2019).18
          In short, §924(c)(3)(B) is a garden-variety, substantial-
       risk criminal law. Section 924(c)(3)(B) is not unconstitu-
       tionally vague.
                                   II
         This case therefore should be straightforward. But the
       Court complicates things by engaging in a two-step dance

       ——————
         18 Judge Niemeyer’s opinion was joined by Judges Wilkinson, Duncan,

       Agee, Keenan, and Quattlebaum.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 41 of 72




       12                  UNITED STATES v. DAVIS

                           KAVANAUGH, J., dissenting

       that ends with the Court concluding that §924(c)(3)(B) is
       unconstitutionally vague.
          The Court’s first step is to construe §924(c)(3)’s substantial-
       risk prong to require an ordinary-case categorical ap-
       proach rather than a conduct-specific approach. In other
       words, the Court says that a defendant’s guilt or innocence
       under §924(c)(3)’s substantial-risk prong hinges on a
       judge’s assessment of how a hypothetical defendant would
       ordinarily commit the underlying crime. In the Court’s
       view, a defendant’s guilt or innocence under §924(c)(3)’s
       substantial-risk prong does not depend on a jury’s finding
       about how the actual defendant actually committed the
       underlying crime.
          The Court’s second step is based on the Court’s deci-
       sions in Johnson and Dimaya. The Court says that the
       ordinary-case categorical approach makes §924(c)(3)(B)
       unconstitutionally vague.
          For purposes of this case, the Court’s error is its first
       step—that is, in construing the substantial-risk prong of
       §924(c)(3) to require an ordinary-case categorical ap-
       proach. For three reasons, I disagree with the Court’s
       analysis. First, the Court’s justifications in Johnson and
       Dimaya for adopting the categorical approach do not apply
       in the context of §924(c). Second, the text of §924(c)(3)(B)
       is best read to focus on the actual defendant’s actual con-
       duct during the underlying crime, not on a hypothetical
       defendant’s imagined conduct during an ordinary case of
       the underlying crime. Third, even if the text were ambig-
       uous, the constitutional avoidance canon requires that we
       interpret the statute to focus on the actual defendant’s
       actual conduct.
          I will address those three points in Parts II–A, II–B, and
       II–C.
                                     A
            According to the Court, if §924(c)(3)(B) focused on the
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 42 of 72




                          Cite as: 588 U. S. ____ (2019)             13

                           KAVANAUGH, J., dissenting

       defendant’s conduct during the underlying crime, then it
       would not be unconstitutionally vague. But §924(c)(3)(B),
       as the Court reads it, focuses on a hypothetical defend-
       ant’s conduct during an ordinary case of the underlying
       crime. As a result, the Court says that §924(c)(3)(B) is
       unconstitutionally vague.
         But it makes little sense, as I see it, to say that
       §924(c)(3)(B)’s substantial-risk inquiry focuses on whether
       a hypothetical defendant’s imagined conduct during an
       ordinary case of the crime creates a substantial risk that
       physical force may be used, rather than on whether the
       actual defendant’s actual conduct during the actual crime
       created a substantial risk that physical force may be used.
       Why would we interpret a federal law that criminalizes
       current-offense conduct to focus on a hypothetical defend-
       ant rather than on the actual defendant? As Judge New-
       som cogently wrote for the Eleventh Circuit en banc ma-
       jority, “If you were to ask John Q. Public whether a
       particular crime posed a substantial risk of violence,
       surely he would respond, ‘Well, tell me how it went
       down—what happened?’ ” Ovalles, 905 F. 3d, at 1241.19
         Why does the Court read the substantial-risk prong in
       such an unnatural way? The Court explains that Johnson
       interpreted similar substantial-risk language to require
       the ordinary-case categorical approach. See 576 U. S., at
       ___–___ (slip op., at 12–13). A plurality of the Court did
       the same in Dimaya. See 584 U. S., at ___–___ (slip op., at
       12–15). And the Court today casts this case as the third
       installment in a trilogy with a predictable ending, one that
       was supposedly foreordained by Johnson and Dimaya.
         The gaping hole in the Court’s analysis, in my view, is
       that Johnson and Dimaya addressed statutes that im-
       ——————
         19 Judge Newsom’s majority opinion was joined by Chief Judge Ed

       Carnes and Judges Tjoflat, Marcus, William Pryor, Rosenbaum,
       Branch, and Hull.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 43 of 72




       14                    UNITED STATES v. DAVIS

                              KAVANAUGH, J., dissenting

       posed penalties based on a defendant’s prior criminal
       convictions.
          In Johnson, the Court interpreted a definition of “violent
       felony” that was used in sentencing proceedings to classify
       prior convictions as predicates for stricter sentences. See
       §§924(e)(1), (e)(2)(B). In Dimaya, the Court interpreted a
       definition of “crime of violence” that was used in immigra-
       tion proceedings to classify prior convictions as predicates
       for more severe immigration consequences. See §16 (de-
       fining “crime of violence”); 8 U. S. C. §1101(a)(43)(F) (in-
       corporating 18 U. S. C. §16); 8 U. S. C. §1227(a)(2)(A)(iii)
       (deportation); §§1229b(a)(3), (b)(1)(C) (ineligibility for
       cancellation of removal and adjustment of status).
          In interpreting those statutes, the Court employed the
       ordinary-case categorical approach to assess an individual’s
       past convictions. And application of that categorical ap-
       proach, the Court then said, rendered the statutes at issue
       in those cases unconstitutionally vague. See Dimaya, 584
       U. S., at ___–___ (slip op., at 9–11); Johnson, 576 U. S., at
       ___–___ (slip op., at 5–6).20
          Two important principles drove the Court’s adoption of
       the categorical approach in the prior-conviction context in
       Johnson and Dimaya.
          First, in the prior-conviction cases, the Court empha-
       sized that the categorical approach avoids the difficulties
       and inequities of relitigating “past convictions in minitri-
       als conducted long after the fact.” Moncrieffe v. Holder,
       569 U. S. 184, 200–201 (2013). Without the categorical
       approach, courts would have to determine the underlying
       ——————
         20 Tellingly, the Government in Johnson and Dimaya did not dispute

       that the categorical approach was the proper method of interpreting the
       statutes at issue. See Sessions v. Dimaya, 584 U. S. ___, ___ (2018)
       (plurality opinion) (slip op., at 13); Johnson v. United States, 576 U. S.
       ___, ___ (2015) (slip op., at 13). In this case, the Government strenu-
       ously disputes the applicability of the categorical approach precisely
       because the inquiry is not about past convictions.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 44 of 72




                         Cite as: 588 U. S. ____ (2019)           15

                          KAVANAUGH, J., dissenting

       conduct from years-old or even decades-old documents
       with varying levels of factual detail. See Taylor v. United
       States, 495 U. S. 575, 601–602 (1990). The factual state-
       ments that are contained in those documents are often
       “prone to error.” Mathis v. United States, 579 U. S. ___,
       ___ (2016) (slip op., at 10). The categorical approach
       avoids the unfairness of allowing inaccuracies to “come
       back to haunt the defendant many years down the road.”
       Id., at ___ (slip op., at 11). The Court has echoed that
       reasoning time and again. See, e.g., Dimaya, 584 U. S., at
       ___ (plurality opinion) (slip op., at 15); Johnson, 576 U. S.,
       at ___ (slip op., at 13); Descamps v. United States, 570
       U. S. 254, 270 (2013); Chambers v. United States, 555
       U. S. 122, 125 (2009).
         Second, in the prior-conviction cases, the Court insisted
       on the categorical approach to avoid “Sixth Amendment
       concerns.” Descamps, 570 U. S., at 269. The Sixth
       Amendment, as interpreted by this Court’s precedents,
       does not allow a judge (rather than a jury) to make factual
       determinations that increase the maximum penalty. See
       Apprendi v. New Jersey, 530 U. S. 466, 490 (2000). The
       Court has read its Sixth Amendment precedents to require
       the categorical approach. Under the categorical approach,
       the judge looks only to the fact of conviction and the statu-
       tory definition of the prior offense. The Court has reiterated
       those Sixth Amendment concerns in countless categorical-
       approach cases. See, e.g., Dimaya, 584 U. S., at ___
       (plurality opinion) (slip op., at 13); Mathis, 579 U. S., at
       ___ (slip op., at 10); Shepard v. United States, 544 U. S. 13,
       24–25 (2005) (plurality opinion); Taylor, 495 U. S., at 601.
         In short, the Court in Johnson and Dimaya employed
       something akin to the constitutional avoidance doctrine to
       read the statutes at issue to avoid practical and Sixth
       Amendment problems. In the words of JUSTICE THOMAS,
       the “categorical approach was never really about the best
       reading of the text.” Dimaya, 584 U. S., at ___ (dissenting
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 45 of 72




       16                 UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

       opinion) (slip op., at 28). As Judge Raggi has perceptively
       stated: “[C]onstitutional avoidance informed the original
       categorical-approach mandate.” United States v. Barrett,
       903 F. 3d 166, 179 (CA2 2018).
          But neither of the two reasons identified in Johnson and
       Dimaya applies to 18 U. S. C. §924(c)(3)(B)—not even a
       little.
          First, §924(c) does not require examination of old con-
       duct underlying a prior conviction. Section 924(c) operates
       entirely in the present. In a §924(c) prosecution, there are
       ordinarily two charged crimes: the underlying crime and
       the §924(c) offense. Here, for example, the defendants
       were charged with conspiracy to commit robbery and with
       the §924(c) offense. The defendant’s conduct during the
       underlying crime is part of the §924(c) offense. The con-
       duct charged in the §924(c) offense is in front of the jury (if
       the case goes to trial) or accepted by the defendant in the
       plea agreement (if the defendant pleads guilty). The
       indictment must allege specific offense conduct, and that
       conduct must be proved with real-world facts in order to
       obtain a conviction. There is no need to worry about stale
       evidence or unavailable witnesses. Nor is there any need
       to worry about inaccuracies in years-old or decades-old
       documents coming back to haunt the defendant.
          Second, §924(c) likewise raises no Sixth Amendment
       concerns. A jury will find the facts or, if the case ends in a
       guilty plea, the defendant will accept the facts in the plea
       agreement. For the §924(c) charge, as relevant here, a
       jury must find that the defendant’s conduct “by its nature,
       involves a substantial risk that physical force against the
       person or property of another may be used in the course of
       committing the offense.” The defendant has the oppor-
       tunity to contest the relevant facts either at the trial or in
       plea negotiations. No Sixth Amendment issue arises in a
       §924(c) prosecution.
          No practical or Sixth Amendment problems exist with
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 46 of 72




                        Cite as: 588 U. S. ____ (2019)          17

                         KAVANAUGH, J., dissenting

       §924(c)(3)(B). Indeed, the Court itself acknowledges that
       “a case-specific approach wouldn’t yield the same practical
       and Sixth Amendment complications” that arose in John-
       son and Dimaya. Ante, at 8.
          We should recognize that Johnson and Dimaya dealt
       with an entirely different context: prior convictions. There
       is no need to follow Johnson and Dimaya off the cliff here.
       We should read §924(c)(3)(B) like the dozens of other
       substantial-risk statutes in federal and state criminal law:
       to focus on the actual defendant’s actual conduct during
       the actual underlying crime, not on a hypothetical defend-
       ant’s imagined conduct during an ordinary case of that
       crime.
                                    B
         Now to the statutory text of §924(c)(3)(B). Even though
       the context here is current-offense conduct, not past con-
       victions, the Court says that the statutory language none-
       theless compels a focus on a hypothetical defendant’s
       imagined conduct, not on the actual defendant’s actual
       conduct. I disagree. Criminal defendants are usually
       punished based on what they actually did, not based on
       what a hypothetical defendant might have done.
         To begin with, the text of §924(c)(3)(B) must be inter-
       preted against the backdrop of traditional criminal-law
       practice. As described above, substantial-risk statutes are
       commonplace in federal and state criminal law. Those
       statutes ordinarily call for examination of the actual de-
       fendant’s actual conduct during the actual crime. The
       Court does not identify a single self-contained federal or
       state law that defines the actus reus of the crime based on
       the imagination of the judge about a hypothetical defend-
       ant, rather than on the evidence before the jury about the
       actual defendant.
         This Court applied an exception in Johnson and Dimaya
       for substantial-risk statutes that impose sentencing and
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 47 of 72




       18                UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

       other penalties based on past convictions. But that is an
       exception for past convictions, not a rule for current-
       offense conduct. Section 924(c)(3)(B) must be read in line
       with the traditional, common practice of focusing on the
       actual defendant’s actual conduct during the underlying
       crime.
         With that background, I turn to the precise text of
       §924(c)(3). To repeat, the text of §924(c)(3) provides: A
       defendant may not use or carry a firearm during and in
       relation to, or possess a firearm in furtherance of, “an
       offense that is a felony and” that either (A) “has as an
       element the use, attempted use, or threatened use of
       physical force against the person or property of another,”
       or (B) “by its nature, involves a substantial risk that phys-
       ical force against the person or property of another may be
       used in the course of committing the offense.”
         I will focus on four particular aspects of the statutory
       text of §924(c)(3)(B).
         First, start with the term “offense.” Section 924(c)(3)
       has two prongs under which a defendant might qualify for
       a §924(c) conviction: first, if the underlying crime auto-
       matically qualifies as a crime of violence based on its
       elements; and, second, if the defendant’s conduct during
       the underlying crime created a substantial risk that phys-
       ical force may be used, even if the underlying crime by its
       elements does not constitute a crime of violence.
         The term “offense” applies to both prongs. In the ele-
       ments prong, the term refers to the elements of the under-
       lying crime. In the substantial-risk prong, the term refers
       to the defendant’s conduct during the underlying crime.
       That is entirely commonplace and sensible.
         Reading “offense” in that commonsense way follows
       from the Court’s precedents interpreting the term “of-
       fense.” As the Court has explained many times, the term
       “offense” may “sometimes refer to a generic crime” and
       may “sometimes refer to the specific acts in which an
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 48 of 72




                            Cite as: 588 U. S. ____ (2019)                    19

                              KAVANAUGH, J., dissenting

       offender engaged on a specific occasion.” Nijhawan v.
       Holder, 557 U. S. 29, 33–34 (2009).21 Indeed, the single
       term “offense” can refer to both in the same statutory
       scheme. See, e.g., id., at 40; id., at 38 (listing other exam-
       ples); United States v. Hayes, 555 U. S. 415, 421–422
       (2009).
         In United States v. Hayes, for example, the Court inter-
       preted the term “misdemeanor crime of domestic violence.”
       That term was defined as “an offense” that (1) “has, as an
       element, the use or attempted use of physical force, or the
       threatened use of a deadly weapon,” and (2) was “commit-
       ted by” a person who has a particular relationship with
       the victim. §921(a)(33)(A). The Court interpreted the
       “offense that . . . has, as an element” language in that
       provision to focus on the legal prohibition, and interpreted
       the “offense . . . committed by” language to focus on the
       defendant’s conduct. See Hayes, 555 U. S., at 421–422. In
       other words, the term “offense” was used once but had two
       different meanings as applied to the two different parts of
       the statutory provision.
         Another example is the Immigration and Nationality
       Act. That statute defines “aggravated felony” in part as
       “an offense” (1) that “involves fraud or deceit” and (2) “in
       which the loss to the victim or victims exceeds $10,000.” 8
       U. S. C. §1101(a)(43)(M)(i). The Court interpreted the
       “offense that . . . involves fraud or deceit” language to
       focus on the legal prohibition. See Kawashima v. Holder,
       565 U. S. 478, 483 (2012). And the Court interpreted the
       “offense . . . in which the loss” language to focus on the
       individual’s conduct. See Nijhawan, 557 U. S., at 40.
       Again, the term “offense” was used once, but had two
       ——————
         21 More generally, this Court has often said that “identical language

       may convey varying content” in the same statute, based on context.
       Yates v. United States, 574 U. S. 528, 537 (2015) (plurality opinion); see
       also Utility Air Regulatory Group v. EPA, 573 U. S. 302, 319–320
       (2014).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 49 of 72




       20                    UNITED STATES v. DAVIS

                              KAVANAUGH, J., dissenting

       different meanings as applied to the two different parts of
       the statutory provision.
          Section 924(c)(3) is the same kind of statutory provision.
       It likewise encompasses both the legal prohibition (in
       subpart (A)) and the defendant’s actual conduct (in sub-
       part (B)). The term “offense” was read in Hayes, Ka-
       washima, and Nijhawan to encompass both the legal
       prohibition and the defendant’s conduct. The term should
       be read that same way here.
          Moreover, if the substantial-risk prong of §924(c)(3)
       requires assessing a hypothetical defendant’s conduct
       rather than the actual defendant’s conduct, then there
       would be little daylight between the elements prong and
       the substantial-risk prong. After all, a crime is defined by
       its elements. The elements tell you what happens in an
       ordinary case of a crime. To imagine how a hypothetical
       defendant would have committed an ordinary case of the
       crime, you would presumably look back to the elements of
       the crime. But doing that under the substantial-risk
       prong—as the Court would do—would just duplicate the
       inquiry that already occurs under the elements prong.
       That would defeat Congress’ purpose in adding the
       substantial-risk prong to §924(c)(3)—namely, covering
       defendants who committed crimes that are not violent by
       definition but that are committed by particular defendants
       in ways that create a risk of violence. There is no reason
       to think that Congress meant to duplicate the elements
       prong in the substantial-risk prong.22
          The Court usually tries to avoid an interpretation of a
       statutory provision that would make the provision redun-
       dant and accomplish virtually nothing. See, e.g., Republic

       ——————
         22 Thisduplication point is icing on a textual cake already frosted. In
       other words, our interpretation of the term “offense” is informed by the
       text and by our precedents. Our interpretation stands with or without
       the duplication argument.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 50 of 72




                         Cite as: 588 U. S. ____ (2019)           21

                          KAVANAUGH, J., dissenting

       of Sudan v. Harrison, 587 U. S. ___, ___ (2019) (slip op., at
       10); Dastar Corp. v. Twentieth Century Fox Film Corp.,
       539 U. S. 23, 35 (2003); Mackey v. Lanier Collection
       Agency & Service, Inc., 486 U. S. 825, 837 (1988); A. Scalia &
       B. Garner, Reading Law: The Interpretation of Legal
       Texts 174–179 (2012); W. Eskridge, Interpreting Law: A
       Primer on How to Read Statutes and the Constitution
       112–114 (2016). We should heed that principle here, and
       recognize that the term “offense” in the substantial-risk
       prong refers to the actual defendant’s conduct during the
       underlying crime.
          In short, the term “offense” in §924(c)(3), as applied to
       the substantial-risk prong, focuses on the actual defend-
       ant’s actual conduct, not on a hypothetical defendant’s
       imagined conduct.
          Second, §924(c)(3)(B) asks whether the defendant’s
       offense “by its nature” involves a risk that physical force
       may be used. In a vacuum, the “nature” of an offense
       could be either “the metaphysical ‘nature’ of the offense” or
       “the underlying facts of the offense.” Dimaya, 584 U. S.,
       at ___ (THOMAS, J., dissenting) (slip op., at 24). But that is
       because the term “offense” could refer to a legal prohibi-
       tion or to the defendant’s actual conduct. As explained
       above, however, the term “offense” as applied to the
       substantial-risk prong refers to the actual defendant’s con-
       duct during the underlying crime. It follows that “by its na-
       ture” focuses on the nature of the actual defendant’s con-
       duct during the crime. The phrase “by its nature” is
       linked to the term “offense.” If the term “offense” refers to
       the defendant’s actual conduct, then “by its nature” also
       focuses on the defendant’s actual conduct.
          Under the conduct-specific approach to the substantial-
       risk prong, the “by its nature” language simply means that
       the Government has to show more than a defendant’s
       proclivity for crime and more than the mere fact that the
       defendant was carrying a gun. The Government has to
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 51 of 72




       22                UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

       show that the defendant’s conduct by its nature during the
       crime created a substantial risk that physical force may be
       used.
          In short, as JUSTICE THOMAS has pointed out, it “is
       entirely natural to use words like ‘nature’ and ‘offense’ to
       refer to an offender’s actual underlying conduct.” Ibid. So
       it is here.
          Third, §924(c)(3)(B) asks whether the defendant’s con-
       duct “involves” a substantial risk that physical force may
       be used. In Taylor v. United States, a case involving a
       prior-conviction statutory provision, the Court pointed to
       the absence of the word “involved” in adopting a categori-
       cal approach. 495 U. S., at 600. And in Nijhawan v.
       Holder, another case involving a prior-conviction statutory
       provision, the Court explained that the word “involves” did
       not support a categorical approach. 557 U. S., at 36.
       Here, unlike in Taylor, the statute does use the word
       “involves.” Under Taylor’s reasoning, the inclusion of the
       word “involves” in §924(c)(3)(B) supports the conclusion
       that §924(c)(3)(B) employs a conduct-specific approach
       rather than a categorical approach.
          Fourth, §924(c)(3)(B)’s use of the phrase “in the course of
       committing the offense” indicates that the proper focus is
       on the actual defendant’s actual conduct, not on a hypo-
       thetical defendant’s imagined conduct. After all, the
       underlying offense was committed by the actual defend-
       ant, not by a hypothetical defendant. It strains common
       sense to think that the “in the course of committing the
       offense” language in §924(c)(3)(B) contemplates an inquiry
       into a hypothetical defendant’s conduct during an ordinary
       case of the crime.
          Importantly, the law at issue in Johnson did not have
       the “in the course of committing the offense” language.
       §924(e)(2)(B)(ii). That is a major textual difference be-
       tween the law in Johnson on the one hand and
       §924(c)(3)(B) on the other hand. And that textual distinc-
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 52 of 72




                            Cite as: 588 U. S. ____ (2019)                  23

                             KAVANAUGH, J., dissenting

       tion further shows that §924(c)(3)(B) focuses on the actual
       defendant’s actual conduct.
          In short, those four textual indicators, while not all
       entirely one-sided, together strongly suggest that
       §924(c)(3)(B) focuses on the actual defendant’s actual
       conduct during the actual crime, not on a hypothetical
       defendant’s imagined conduct during an ordinary case of
       the crime.
          On top of all the language in the statute, §924(c)(3)(B)
       does not contain the critical term that ordinarily marks a
       categorical approach.
          Section 924(c)(3)(B) does not use the term “conviction.”
       This Court has historically recognized the term “convic-
       tion” as a key textual driver of the categorical approach.
       In cases such as Taylor and Johnson, the Court zeroed in
       on the word “convictions.” See Johnson, 576 U. S., at ___
       (slip op., at 13); Taylor, 495 U. S., at 600; see also Mathis,
       579 U. S., at ___ (slip op., at 9); Moncrieffe, 569 U. S., at
       191; Ovalles, 905 F. 3d, at 1245. So too, the Court in
       Leocal v. Ashcroft emphasized that the text of the INA
       that incorporated §16(b) used the term “convicted.” 543
       U. S. 1, 4, 7 (2004).23
          The term “conviction” is nowhere to be found in the text
       of §924(c)(3)(B). That should not come as a surprise, given
       that §924(c)(3)(B) is a substantive criminal offense con-
       cerned with the defendant’s current-offense conduct. The
       absence of the term “conviction” in §924(c)(3)(B) strongly

       ——————
         23 In Leocal, the Court interpreted §16(b) to require a categorical

       approach. But unlike §924(c)(3)(B), that statutory provision applied in
       the context of past convictions. See 8 U. S. C. §§1101(a)(43)(F),
       1227(a)(2)(A)(iii); Sentencing Reform Act of 1984, §217(a), 98 Stat.
       2021; Comprehensive Crime Control Act of 1984, §1202, 98 Stat. 2151.
       To be sure, §16(b) was once incorporated into §924(c). But in 1986,
       Congress severed the two provisions and included a standalone “crime
       of violence” definition in §924(c). For those two reasons, §924(c)(3)(B)
       need not and should not be interpreted in the same way as §16(b).
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 53 of 72




       24                UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

       supports a conduct-specific approach.
          Put simply, the textual clues—both the words that are
       used and the words that are not used—point strongly to
       the conclusion that §924(c)(3)(B) requires a jury to assess
       the actual defendant’s actual conduct during the underly-
       ing crime. The conclusion becomes overwhelming when
       considered against the general background of substantial-
       risk statutes. To be sure, a statute can always be written
       more clearly. But here, the textual toolkit leads decisively
       to that conclusion.
                                     C
         But after all of that, suppose that you are not convinced.
       Suppose that you think that this case is still a close call on
       the text, even with the background of substantial-risk
       statutes and the Court’s precedents. Indeed, suppose you
       ultimately disagree with the above analysis of the text.
       Even so, the Government still wins—unless it can be said
       that §924(c)(3)(B) unambiguously requires a categorical
       approach. Under the constitutional avoidance canon, the
       precise question before us is not whether §924(c)(3)(B)
       is best read to require a conduct-specific approach, but
       rather (as the Court’s cases say) whether §924(c)(3)(B) can
       reasonably, plausibly, or fairly possibly be interpreted to
       require a conduct-specific approach. The answer to that
       question is easy. Yes. See Hooper v. California, 155 U. S.
       648, 657 (1895) (“reasonable”); Clark v. Martinez, 543
       U. S. 371, 380 (2005) (“plausible”); Skilling v. United
       States, 561 U. S. 358, 406 (2010) (“fairly possible” (internal
       quotation marks omitted)).
         The Court says that if §924(c)(3)(B) requires the categor-
       ical approach, then it is unconstitutionally vague. But the
       Court also says that if §924(c)(3)(B) focuses on the defend-
       ant’s actual conduct, then it is constitutionally permissi-
       ble. As the Court puts it, “a case-specific approach would
       avoid the vagueness problems that doomed the statutes in
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 54 of 72




                         Cite as: 588 U. S. ____ (2019)           25

                          KAVANAUGH, J., dissenting

       Johnson and Dimaya.” Ante, at 8. So the entire ball game
       is whether it is fairly possible to interpret §924(c)(3)(B) to
       require a conduct-specific approach. It surely is at least
       fairly possible.
          It is an elementary principle of statutory interpretation
       that an ambiguous statute must be interpreted, whenever
       possible, to avoid unconstitutionality. See generally Scalia,
       Reading Law: The Interpretation of Legal Texts, at 247–
       251; Eskridge, Interpreting Law: A Primer on How to
       Read Statutes and the Constitution, at 317–322. That
       uncontroversial principle of statutory interpretation dates
       back to the Founding era. See Mossman v. Higginson, 4
       Dall. 12, 14 (1800). As JUSTICE THOMAS has explained,
       the traditional doctrine of constitutional avoidance com-
       mands “courts, when faced with two plausible construc-
       tions of a statute—one constitutional and the other uncon-
       stitutional—to choose the constitutional reading.” Clark,
       543 U. S., at 395 (dissenting opinion). This Court’s duty is
       “not to destroy the Act if we can, but to construe it, if
       consistent with the will of Congress, so as to comport with
       constitutional limitations.” Civil Service Comm’n v. Letter
       Carriers, 413 U. S. 548, 571 (1973). In discharging that
       duty, “every reasonable construction must be resorted to,
       in order to save a statute from unconstitutionality.”
       Hooper, 155 U. S., at 657.
          This Court’s longstanding practice of saving ambiguous
       statutes from unconstitutionality where fairly possible
       affords proper respect for the representative branches of
       our Government. The Court has explained that “a pre-
       sumption never ought to be indulged, that congress meant
       to exercise or usurp any unconstitutional authority, unless
       that conclusion is forced upon the Court by language
       altogether unambiguous.” United States v. Coombs, 12
       Pet. 72, 76 (1838).
          In countless cases for more than 200 years, this Court
       has recognized the principle that courts should construe
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 55 of 72




       26                UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

       ambiguous laws to be consistent with the Constitution.
       See, e.g., McDonnell v. United States, 579 U. S. ___, ___–
       ___ (2016) (slip op., at 23–24); Skilling, 561 U. S., at 405–
       409; Clark, 543 U. S., at 380–382; Edmond v. United
       States, 520 U. S. 651, 658 (1997); Concrete Pipe & Prod-
       ucts of Cal., Inc. v. Construction Laborers Pension Trust
       for Southern Cal., 508 U. S. 602, 628–630 (1993); New
       York v. United States, 505 U. S. 144, 170 (1992); Rust v.
       Sullivan, 500 U. S. 173, 190–191 (1991); Public Citizen v.
       Department of Justice, 491 U. S. 440, 465–467 (1989);
       Communications Workers v. Beck, 487 U. S. 735, 762
       (1988); Edward J. DeBartolo Corp. v. Florida Gulf Coast
       Building & Constr. Trades Council, 485 U. S. 568, 575–
       578 (1988); St. Martin Evangelical Lutheran Church v.
       South Dakota, 451 U. S. 772, 780–781 (1981); Letter Carri-
       ers, 413 U. S., at 571; Machinists v. Street, 367 U. S. 740,
       749–750 (1961); Ashwander v. TVA, 297 U. S. 288, 348
       (1936) (Brandeis, J., concurring); ICC v. Oregon-
       Washington R. & Nav. Co., 288 U. S. 14, 40–42 (1933);
       Crowell v. Benson, 285 U. S. 22, 62–63 (1932); Lucas v.
       Alexander, 279 U. S. 573, 577–578 (1929); Richmond
       Screw Anchor Co. v. United States, 275 U. S. 331, 345–346
       (1928); Blodgett v. Holden, 275 U. S. 142, 148–149 (1927)
       (opinion of Holmes, J.); Missouri Pacific R. Co. v. Boone,
       270 U. S. 466, 471–472 (1926); Linder v. United States,
       268 U. S. 5, 17–18 (1925); Panama R. Co. v. Johnson, 264
       U. S. 375, 390 (1924); Texas v. Eastern Texas R. Co., 258
       U. S. 204, 217 (1922); Baender v. Barnett, 255 U. S. 224,
       225–226 (1921); United States v. Jin Fuey Moy, 241 U. S.
       394, 401 (1916); United States ex rel. Attorney General v.
       Delaware & Hudson Co., 213 U. S. 366, 407–408 (1909);
       Hooper, 155 U. S., at 657; Grenada County Supervisors v.
       Brogden, 112 U. S. 261, 268–269 (1884); Coombs, 12 Pet.,
       at 76; Parsons v. Bedford, 3 Pet. 433, 448–449 (1830);
       Mossman, 4 Dall., at 14.
         To be clear, the case before us is not a case of avoiding
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 56 of 72




                         Cite as: 588 U. S. ____ (2019)           27

                          KAVANAUGH, J., dissenting

       possible unconstitutionality. This is a case of avoiding
       actual unconstitutionality. There is a debate about the
       former practice. There is no real debate about the latter
       rule. And it is the latter rule of statutory interpretation at
       issue here.
         Section 924(c)(3)(B) is best read to focus on the defend-
       ant’s actual conduct. But at a minimum—given the text,
       the background of substantial-risk laws, and the relevant
       precedents—it is fairly possible to interpret §924(c)(3)(B)
       to focus on the defendant’s actual conduct. Because that
       reasonable interpretation would save §924(c)(3)(B) from
       unconstitutionality, this case should be very straightfor-
       ward, as Judge Newsom explained in his thorough majority
       opinion in the Eleventh Circuit and as Judge Niemeyer
       and Judge Richardson explained in their persuasive sepa-
       rate opinions in the Fourth Circuit. Ovalles, 905 F. 3d, at
       1251; Simms, 914 F. 3d, at 272 (opinion of Niemeyer, J.);
       id., at 272–277 (opinion of Richardson, J.). We should
       prefer the constitutional reading over the unconstitutional
       reading.
         The Court did not apply constitutional avoidance in
       Johnson and Dimaya. Why not? In those two cases, the
       Court explained, the canon of constitutional avoidance was
       essentially rendered a nullity. That is because, as the
       Court described the situation, the Court was between a
       rock and a hard place. The categorical approach would
       have led to Fifth Amendment vagueness concerns, whereas
       applying the conduct-specific approach would have led to
       Sixth Amendment jury-trial concerns. See Dimaya, 584
       U. S., at ___–___ (plurality opinion) (slip op., at 13–14).
         Here, by contrast, the Court is not between a rock and a
       hard place.      Applying the categorical approach to
       §924(c)(3)(B) would lead to vagueness concerns, whereas
       applying the conduct-specific approach would lead to no
       constitutional concerns.
         Faced with a choice between a rock and constitutionality,
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 57 of 72




       28                UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

       the Court chooses the rock. I do not understand that
       choice.
          The Court offers two related reasons for its choice to run
       the statute into a rock. Neither reason holds up.
          First, the Court concludes that the constitutional avoid-
       ance canon must yield to the rule of lenity. That argu-
       ment disregards the Court’s oft-repeated statements that
       the rule of lenity is a tool of last resort that applies “only
       when, after consulting traditional canons of statutory
       construction,” grievous ambiguity remains. Hayes, 555
       U. S., at 429 (internal quotation marks omitted); see also,
       e.g., Ocasio v. United States, 578 U. S. ___, ___, n. 8 (2016)
       (slip op., at 13, n. 8) (“after seizing everything from which
       aid can be derived” (internal quotation marks omitted));
       Muscarello v. United States, 524 U. S. 125, 138 (1998)
       (same); United States v. Wells, 519 U. S. 482, 499 (1997)
       (same); Reno v. Koray, 515 U. S. 50, 65 (1995) (same);
       United States v. Shabani, 513 U. S. 10, 17 (1994) (“after
       consulting traditional canons of statutory construction”);
       Smith v. United States, 508 U. S. 223, 239 (1993) (“after
       seizing every thing from which aid can be derived” (inter-
       nal quotation marks and alterations omitted)); Moskal v.
       United States, 498 U. S. 103, 108 (1990) (“after resort to
       the language and structure, legislative history, and moti-
       vating policies of the statute” (internal quotation marks
       omitted)); Callanan v. United States, 364 U. S. 587, 596
       (1961) (“at the end of the process of construing what Con-
       gress has expressed”).
          The constitutional avoidance canon is a traditional
       canon of statutory interpretation. The constitutional
       avoidance canon is employed to reach a reasonable inter-
       pretation of an ambiguous statute. Where, as here, that
       canon applies and yields such a reasonable interpretation,
       no grievous ambiguity remains. The rule of lenity has no
       role to play. Contrary to the Court’s assertion, the canon
       of constitutional avoidance is not “at war” with the rule of
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 58 of 72




                        Cite as: 588 U. S. ____ (2019)           29

                          KAVANAUGH, J., dissenting

       lenity. Ante, at 19. The canon of constitutional avoidance
       precedes the rule of lenity because the rule of lenity comes
       into play (this Court has said countless times) only “after
       consulting traditional canons of statutory construction.”
       Hayes, 555 U. S., at 429 (emphasis added; internal quota-
       tion marks omitted). The rule of lenity “comes into opera-
       tion at the end of the process of construing what Congress
       has expressed, not at the beginning as an overriding con-
       sideration of being lenient to wrongdoers.” Callanan, 364
       U. S., at 596.
          In addition, the rule of lenity is triggered only in the
       face of “grievous ambiguity.” Muscarello, 524 U. S., at 139
       (internal quotation marks omitted).            To reiterate,
       §924(c)(3)(B) is best read to focus on the actual defendant’s
       actual conduct. But to the extent that there is any ambi-
       guity in §924(c)(3)(B), that ambiguity is far from grievous.
          Second, and relatedly, the Court claims that the canon
       of constitutional avoidance, as a general matter, cannot be
       relied upon to broaden the scope of a criminal statute, as
       opposed to narrowing the scope of a criminal statute. And
       the Court says that the canon cannot be used here be-
       cause, in the Court’s view, relying on the constitutional
       avoidance canon in this case would expand the scope of
       §924(c)(3)(B). I disagree for two independent reasons.
          To begin with, that theory seems to come out of no-
       where. The Court’s novel cabining of the constitutional
       avoidance canon is not reflected in this Court’s precedents.
       On the contrary, it contradicts several precedents. This
       Court has applied the constitutional avoidance canon even
       when avoiding the constitutional problems would have
       broadened the statute’s scope. For example, in United
       States v. Culbert, this Court rejected a narrowing con-
       struction of the Hobbs Act because that construction
       would have raised vagueness concerns. 435 U. S. 371, 374
       (1978); see also United States v. Shreveport Grain & Ele-
       vator Co., 287 U. S. 77, 82 (1932); cf. United States v.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 59 of 72




       30               UNITED STATES v. DAVIS

                         KAVANAUGH, J., dissenting

       Grace, 461 U. S. 171, 176 (1983).
          Moreover, the premise of this novel broadening/
       narrowing theory is flawed. A categorical approach to
       §924(c)(3)(B) would not be inherently narrower than a
       conduct-specific approach. Each approach would sweep in
       some crimes that the other would not. On the one hand,
       some crimes that might be deemed categorically violent
       sometimes may be committed in nonviolent ways. Those
       crimes would be covered by the categorical approach but
       not by a conduct-specific approach. On the other hand,
       some categorically nonviolent crimes are committed in
       violent ways. Those crimes would not be covered by the
       categorical approach but would be covered by a conduct-
       specific approach. See Johnson, 576 U. S., at ___ (ALITO,
       J., dissenting) (slip op., at 12).
          In sum, the constitutional avoidance canon makes this
       an especially straightforward case. It is at least fairly
       possible to read §924(c)(3)(B) to focus on the actual de-
       fendant’s actual conduct during the actual crime. End of
       case.
                                    III
         The consequences of the Court’s decision today will be
       severe. By invalidating the substantial-risk prong of
       §924(c)(3), the Court’s decision will thwart Congress’ law
       enforcement policies, destabilize the criminal justice sys-
       tem, and undermine safety in American communities. If
       the law required those results, we would have to swallow
       the consequences. But the law, in my respectful view,
       does no such thing.
         The Court’s decision means that people who in the
       future commit violent crimes with firearms may be able to
       escape conviction under §924(c). In enacting §924(c),
       Congress sought to keep firearms away from violent crim-
       inal situations. Today, the Court invalidates a critical
       provision designed to achieve that goal. To be sure, many
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 60 of 72




                        Cite as: 588 U. S. ____ (2019)           31

                          KAVANAUGH, J., dissenting

       violent crimes still might fall within §924(c)(3)’s elements
       clause. But many others might not. When defendants use
       firearms during conspiracies to commit robbery, arsons,
       attempted carjackings, and kidnapings, to name just a
       few, they might no longer be subject to prosecution under
       §924(c). See, e.g., Simms, 914 F. 3d, at 233–234 (conspiracy
       to commit robbery); United States v. Salas, 889 F. 3d 681,
       683–684 (CA10 2018) (arson); United States v. Jenkins,
       849 F. 3d 390, 393 (CA7 2017) (kidnaping).
          To get a flavor of the offenders who will now potentially
       avoid conviction under §924(c), consider a sample of those
       offenders who have been convicted under §924(c)(3)’s
       substantial-risk prong:
          One defendant committed assault with intent to
            commit murder. The defendant shot his wife multiple
            times while the couple was camping in Buffalo River
            National Park. See United States v. Prickett, 839
            F. 3d 697, 698 (CA8 2016).
          One defendant committed arson. The defendant used
            a molotov cocktail to firebomb the Irish Ink Tattoo
            Shop. See Salas, 889 F. 3d, at 683; United States v.
            Salazar, 2014 WL 12788997, *1 (NM, Aug. 14, 2014).
          One defendant and others kidnaped a man who they
            believed had stolen money and an Xbox from the de-
            fendant. They beat the man severely and threatened
            to kill him. See Pet. for Cert. in United States v. Jen-
            kins, O. T. 2017, No. 17–97, p. 2.
          One defendant committed conspiracy to commit rob-
            bery. The defendant and his co-conspirators planned
            to steal Percocet and cash from a man they thought
            was a drug dealer. Armed with a pistol and a crow-
            bar, they broke into the man’s home by shattering a
            sliding glass door and found three men there. One of
            the defendant’s co-conspirators attacked all three men
            with the crowbar, and the defendant threatened the
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 61 of 72




       32                UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

            men with a pistol multiple times. See United States v.
            Douglas, 907 F. 3d 1, 4–5 (CA1 2018).
           One defendant committed attempted carjacking.
            Armed with guns and baseball bats, the defendant
            and her co-conspirators robbed a grocery store and
            carjacked two vehicles, pistol whipping the owner of
            one of the vehicles in the process. They then attempted
            to carjack a third vehicle. They approached a family
            getting out of a minivan and demanded the keys. One
            of the defendant’s co-conspirators hit a 13-year-old
            girl in the mouth with a baseball bat. Another shot
            an AK–47 at the girl’s family. See Ovalles, 905 F. 3d,
            at 1235.
           One defendant operated multiple houses of prostitu-
            tion in Annapolis. The defendant threatened per-
            ceived competitors with violence. He also beat and
            threatened women, sometimes to compel them to en-
            gage in prostitution. See United States v. Fuertes, 805
            F. 3d 485, 490–492 (CA4 2015).
           One defendant committed conspiracy to commit rob-
            bery. In the middle of the night, the defendant and a
            co-conspirator crawled into a McDonald’s through the
            drive-through window. The defendant pointed a gun
            at the restaurant’s manager and attempted to hit an-
            other employee. The defendant demanded money,
            and the manager complied. The defendant then re-
            moved the money from the cash drawer, pistol
            whipped the manager, threw the cash drawer at the
            other employee, and fled the scene along with his co-
            conspirators and $1,100. See Simms, 914 F. 3d, at
            232.
           One defendant committed conspiracy to commit rob-
            bery. The defendant and his co-conspirators commit-
            ted a string of armed robberies of small businesses.
            During the robberies, they wore masks and gloves.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 62 of 72




                         Cite as: 588 U. S. ____ (2019)           33

                          KAVANAUGH, J., dissenting

            They were armed with guns, knives, and baseball
            bats. They injured several people during the course of
            their robberies, breaking bones, drawing blood, and
            knocking people out. They also shot and killed one of
            their victims point blank. See Barrett, 903 F. 3d, at
            170, 184.
          Those real-life stories highlight a second unfortunate
       consequence of the Court’s decision. Many offenders who
       have already committed violent crimes with firearms—
       and who have already been convicted under §924(c)—may
       be released early from prison. The Court’s decision will
       apply to all defendants whose convictions are not yet final
       on direct review and who preserved the argument. With
       the benefit of this Court’s decision, many dangerous of-
       fenders who received lengthy prison sentences as a result
       of their violent conduct might walk out of prison early.
       And who knows whether the ruling will be retroactive?
       Courts will be inundated with collateral-review petitions
       from some of the most dangerous federal offenders in
       America. As Judge Niemeyer wrote in his separate opin-
       ion in the Fourth Circuit, “thousands of §924(c)(1) convic-
       tions will unnecessarily be challenged as premised on
       what the majority today concludes is an unconstitutionally
       vague provision, even though the parties in those cases
       had little difficulty understanding, enforcing, or defending
       the §924(c)(1) charges at issue.” Simms, 914 F. 3d, at 264.
          Moreover, defendants who successfully challenge their
       §924(c) convictions will not merely be resentenced. Ra-
       ther, their §924(c) convictions will be thrown out altogether.
       That is because, to restate an obvious point, §924(c) de-
       fines a substantive criminal offense. To be sure, the
       §924(c) defendants may also be serving other sentences for
       other convictions (for instance, if they were convicted of
       and sentenced for the underlying crime of violence). But
       with the benefit of the Court’s decision, they may be able
       to get their §924(c) convictions tossed and lop off years—
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 63 of 72




       34                UNITED STATES v. DAVIS

                          KAVANAUGH, J., dissenting

       potentially decades—from their total prison time.
          All because the Court thinks that §924(c)(3)(B) unam-
       biguously compels a focus on the imagined conduct of a
       hypothetical defendant rather than on the actual conduct
       of the actual defendant. That analysis is not persuasive,
       especially in light of the constitutional avoidance doctrine.
       It is true that the Government once advocated for a cate-
       gorical approach. But in the early years after Congress
       added a “crime of violence” definition to §924(c), before
       courts settled on a categorical approach, the Government
       correctly argued for a conduct-specific approach to the
       substantial-risk prong. See, e.g., United States v. Cruz,
       805 F. 2d 1464, 1469 (CA11 1986). The Government later
       changed its tune only after the courts settled on a categor-
       ical approach—at a time when it did not matter for consti-
       tutional vagueness purposes, before Johnson and Dimaya.
       In any event, the question is what to do now after Johnson
       and Dimaya. The answer should not be hard. To quote
       Judge William Pryor, writing for five judges in the Elev-
       enth Circuit, how “did we ever reach the point where” we
       “must debate whether a carjacking in which an assailant
       struck a 13-year-old girl in the mouth with a baseball bat
       and a cohort fired an AK–47 at her family is a crime of
       violence? It’s nuts.” Ovalles, 905 F. 3d, at 1253 (concur-
       ring opinion).
          To be sure, the consequences cannot change our under-
       standing of the law. But when the consequences are this
       bad, it is useful to double-check the work. And double-
       checking here, in my view, reveals several problems:
       relying on cases from the prior-conviction context whose
       rationales do not apply in this current-offense context; not
       fully accounting for the long tradition of substantial-risk
       criminal statutes; not reading the words of the statute in
       context and consistent with precedents such as Hayes; and
       then, perhaps most problematically, misapplying the
       longstanding constitutional avoidance canon.           After
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 64 of 72




                         Cite as: 588 U. S. ____ (2019)           35

                          KAVANAUGH, J., dissenting

       double-checking, it should be evident that the law does not
       compel those serious consequences. I am not persuaded
       that the Court can blame this decision on Congress. The
       Court has a way out, if it wants a way out.
                                 *     *     *
          The Court usually reads statutes with a presumption of
       rationality and a presumption of constitutionality. In-
       stead of reading §924(c)(3)(B) to ensure that it is constitu-
       tional, the Court reads §924(c)(3)(B) in a way that makes
       it unconstitutional. The bedrock principle that the Court
       interprets ambiguous statutes to avoid unconstitutionality
       is seemingly transformed into a principle of interpreting
       ambiguous statutes to lead to unconstitutionality.
          I respect and entirely understand how the Court got
       here. Johnson and Dimaya were earth-rattling decisions.
       But we should not follow Johnson and Dimaya off the
       constitutional cliff in this different §924(c) context. Unlike
       the statutes at issue in Johnson and Dimaya, this statute
       is not a prior-conviction statute. This statute operates
       entirely in the present and is not remotely vague. I re-
       spectfully dissent.
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 65 of 72
14‐2641‐cr
United States v. Barrett


                                    In the
              United States Court of Appeals
                           for the Second Circuit


                              AUGUST TERM 2015

                                No. 14‐2641‐cr

                           UNITED STATES OF AMERICA,
                                    Appellee,

                                      v.

   DWAYNE BARRETT, AKA SEALED DEFENDANT 3, AKA TALL MAN,
                     Defendant‐Appellant,

  FAHD HUSSAIN, AKA ALI, AKA MOE, TAMESHWAR SINGH, AKA
  SEALED DEFENDANT 5, SHEA DOUGLAS, JERMAINE DORE, AKA ST.
 KITTS, AKA BLAQS, TAIJAY TODD, AKA SEALED DEFENDANT 4, AKA
            BIGGS, DAMIAN CUNNINGHAM, AKA JABA,

                                  Defendants.

              On Appeal from the United States District Court
                  for the Southern District of New York



                           ARGUED: JANUARY 22, 2016
                           DECIDED: AUGUST 30, 2019



Before: WINTER, RAGGI, and DRONEY, Circuit Judges.
                               ________________



                                       1
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 66 of 72
14‐2641‐cr
United States v. Barrett

        On appeal from a judgment entered in the United States District
Court for the Southern District of New York (Sullivan, J.) following a
jury trial, defendant challenged his conviction for using firearms in
the commission of violent crimes, see 18 U.S.C. § 924(c)(1)(A), in one
case causing death, see id. § 924(j).      Defendant argued that the
predicate felonies for these firearms offenses—substantive and
conspiratorial Hobbs Act robbery, see id. § 1951—are not “crime[s] of
violence” within the meaning of § 924(c)(3), a conclusion he
maintained was compelled by Sessions v. Dimaya, 138 S. Ct. 1204
(2018), and Johnson v. United States, 135 S. Ct. 2551 (2015). This court
rejected this argument for reasons explained in United States v. Barrett,
903 F.3d 166 (2d Cir. 2018). Our judgment affirming defendant’s
conviction has now been vacated by the Supreme Court, and the case
remanded for further consideration in light of United States v. Davis,
139 S. Ct. 2319 (2019). Upon such consideration, the court concludes
that Barrett’s Count Two conviction for using firearms in the
commission of Hobbs Act robbery conspiracy must be vacated, but
that his conviction continues to warrant affirmance in all other
respects.

         AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                           KELLEY J. SHARKEY, ESQ., Brooklyn,
                           New York, for Defendant‐Appellant.

                           MICHAEL D. MAIMIN, Assistant United
                           States Attorney (Amy R. Lester, Jessica A.
                           Masella, Karl Metzner, Assistant United
                           States Attorneys, on the brief), for Geoffrey S.
                           Berman, United States Attorney for the
                           Southern District of New York, New York,
                           New York, for Appellee.

                                    2
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 67 of 72
14‐2641‐cr
United States v. Barrett




REENA RAGGI, Circuit Judge:

        In 2018, this court affirmed defendant Dwayne Barrett’s
conviction after trial in the United States District Court for the
Southern District of New York (Richard J. Sullivan, Judge) for multiple
counts of conspiratorial and substantive Hobbs Act robbery and
related counts of using a firearm during and in relation to these
robbery crimes. See 18 U.S.C. §§ 924(c), 924(j), 1951; United States v.
Barrett, 903 F.3d 166 (2d Cir. 2018). The Supreme Court has now
vacated our judgment and remanded for further consideration in
light of United States v. Davis, 139 S. Ct. 2319 (2019). See Barrett v.
United States, 139 S. Ct. 2774 (2019). Having given that consideration,
we now vacate Barrett’s Count Two § 924(c) conviction for using a
firearm in committing Hobbs Act robbery conspiracy—the only count
of conviction that Barrett challenges in light of Davis. For the reasons
stated in our 2018 opinion, and the summary order filed that same
day, see United States v. Barrett, 750 F. App’x 19 (2d Cir. 2018), we
affirm Barrett’s conviction in all other respects and remand for
resentencing in light of our partial vacatur.1

        We are obliged to vacate Barrett’s Count Two conviction
because Davis precludes us from concluding, as we did in our original
opinion, that Barrett’s Hobbs Act robbery conspiracy crime qualifies
as a § 924(c) crime of violence. At the outset, we note that there can
be no question but that the particular Hobbs Act robbery conspiracy
committed by Barrett and his co‐conspirators was violent, even
murderous.          See United States v. Barrett, 903 F.3d at 170–71, 184
(detailing how violence was “hallmark of the charged conspiracy,”

1We assume familiarity with our earlier opinion and order, which detail the facts of
Barrett’s crimes and quote the statutes relevant to his convictions.


                                         3
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 68 of 72
14‐2641‐cr
United States v. Barrett

with robbers routinely using “guns, knives, baseball bats, and their
fists,” to break victims’ bones, render them unconscious, and “in one
case point blank to kill a robbery target”). There is also no question,
however, that, in Davis, 139 S. Ct. 2319 (2019), the Supreme Court held
that a crime could not be identified as a crime of violence under
§ 924(c)—even by a trial jury—on a case‐specific basis. The decision
must be made categorically.          In so holding, the Supreme Court
acknowledged that a case‐specific approach to § 924(c), particularly
to the statute’s residual clause, see 18 U.S.C. § 924(c)(3)(B), would
avoid both the Sixth Amendment and vagueness concerns that have
doomed other, similarly worded residual clauses, see United States v.
Davis, 139 S. Ct. at 2327 (citing Sessions v. Dimaya, 138 S. Ct. 1204
(2018); Johnson v. United States, 135 S. Ct. 2551 (2015)). Nevertheless,
the Court held that the text, context, and history of § 924(c) could not
support such an approach. See id. at 2327–33.

        In Barrett, this court had relied, at least in part, on a case‐specific
approach to recognize the charged Hobbs Act robbery conspiracy as
a crime of violence under § 924(c)(3)(B). See United States v. Barrett,
903 F.3d at 178–84. The decision was hardly quixotic. Two other
circuit courts have done the same. See United States v. Douglas, 907
F.3d 1 (1st Cir. 2018), vacated, 139 S. Ct. 2775 (2019); Ovalles v. United
States, 905 F.3d 1231 (11th Cir. 2018) (en banc). And in Davis itself, four
members of the Supreme Court reached the same conclusion. See
United States v. Davis, 139 S. Ct. at 2336–55 (Kavanaugh, J., with
Roberts, C.J., Thomas and Alito, JJ., dissenting). Still, four represents
a minority viewpoint within the Supreme Court. Insofar as the Court
has now instructed us to reconsider Barrett’s appeal of conviction in
light of Davis, we are obliged to follow the majority’s holding that
(1) § 924(c)(3)(B) “commands the categorical approach,” id. at 2328;
and (2) under the particular form of categorical approach applied to


                                       4
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 69 of 72
14‐2641‐cr
United States v. Barrett

residual clauses, i.e., the “ordinary case” inquiry identified in James v.
United States, 550 U.S. 192, 208 (2007), “§ 924(c)(3)(B) is
unconstitutionally vague,” United States v. Davis, 139 S. Ct. at 2336.

        Invited to brief the effect of Davis’s holding on this appeal, the
prosecution and the defense agree that Barrett’s Count Two
conviction for using a firearm in committing Hobbs Act robbery
conspiracy must be vacated because the identification of that crime as
one of violence depends on the § 924(c)(3)(B) residual clause
definition, which Davis has now pronounced unconstitutionally
vague.

        Neither party argues that Davis requires vacatur of Barrett’s
Count Four, Six, or Seven § 924(c) convictions. This is not surprising.
The predicate offense for each of these crimes is substantive Hobbs Act
robbery, which can be identified as a crime of violence under
§ 924(c)(3)(A) applying the traditional, elements only, categorical
approach not at issue in Davis. See United States v. Hill, 890 F.3d 51,
53, 60 (2d Cir. 2018), cert. denied, 139 S. Ct. 844 (2019). Thus, for the
reasons stated in our original opinion, we again affirm Barrett’s
convictions on Counts Four, Six, and Seven. See United States v.
Barrett, 903 F.3d at 174.2


2In upholding Barrett’s Count Seven § 924(j) conviction for causing death in the course of
a violation of § 924(c), we summarily rejected his argument that the district court erred in
imposing a 25‐year consecutive sentence for that crime because § 924(j) does not
incorporate the penalty enhancements of § 924(c)(1)(C)(i), or the consecutive sentencing
mandate of § 924(c)(1)(D)(ii). Because this is the fourth panel to reach that conclusion
summarily, the government asks that we publish in a precedential opinion that part of our
summary order construing § 924(j) to incorporate § 924(c)’s sentencing enhancements. See
Gov’t Supp. Br. at 6. We grant that request by here repeating what we said in our summary
order:

        In sentencing Barrett under § 924(j), the district court cited United States v.
        Young, 561 F. App’x 85, 93–94 (2d Cir. 2014), a non‐precedential summary



                                              5
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 70 of 72
14‐2641‐cr
United States v. Barrett

         As to Barrett’s Count Two conviction, however, Davis compels
vacatur. The Supreme Court’s unequivocal rejection of a case‐specific
approach to § 924(c)(3)(B) precludes further reliance on the particular
murderous violence of Barrett’s robbery conspiracy to identify that
offense as a crime of violence predicate under § 924(c)(3)(B).

         Our original Barrett decision to affirm was not, however, based
only on a now‐discredited case‐specific application of § 924(c)(3)(B).
Our first ground for affirming Barrett’s Count Two conviction was a
determination that Hobbs Act robbery conspiracy could be
categorically identified as a crime of violence by reference only to its
elements, thereby avoiding the vagueness concerns of the ordinary‐
case form of categorical analysis rejected in Johnson, Dimaya, and now
Davis.      See id. at 176–77.             Barrett’s elements‐based conclusion,
however, depended on both § 924(c)(3)(A) and § 924(c)(3)(B). We
reasoned that where the elements of a conspiracy’s object crime (here,
Hobbs Act robbery) establish it as a categorical crime of violence
under § 924(c)(3)(A), the agreement element of a conspiracy
categorically establishes the “substantial risk” of violence under
§ 924(c)(3)(B). See id.

         The Supreme Court did not discuss, much less expressly reject,
this hybrid categorical approach in Davis. This is hardly surprising;
the matter was not before it. Nevertheless, Davis gives us reason to
think that we can no longer rely on such a categorical approach to


         order construing § 924(j) to incorporate the § 924(c) penalty enhancements.
         Other panels of this court recently reached the same conclusion, again
         summarily. See United States v. Ventura, No. 15‐2675, 2018 WL 3814729, at
         *2 (2d Cir. Aug. 10, 2018); United States v. Nina, 734 F. App’x 27, 36 (2d Cir.
         2018). While Barrett urges us to reject Young’s, Ventura’s, and Nina’s
         reasoning, we are not persuaded.

United States v. Barrett, 750 F. App’x at 23.


                                                6
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 71 of 72
14‐2641‐cr
United States v. Barrett

affirm Barrett’s conviction on Count Two.                    As the government
observes, “[d]espite the obvious logic” of this court’s elements
analysis, “it still necessarily depends” in part on § 924(c)(3)(B), which
Davis leaves “no longer valid in any form.” Gov’t Supp. Br. at 3
(quoting Davis’s holding “that § 924(c)(3)(B) is unconstitutionally
vague,” and its pronouncement that “a vague law is no law at all,”
139 S. Ct. at 2323, 2336)).               The conclusion is only reinforced by
language in Davis referencing the “ordinary case” inquiry as the
required categorical approach in applying residual clauses such as
§ 924(c)(3)(B). See United States v. Davis, 139 S. Ct. at 2326 (observing
that “ACCA’s residual clause required judges to use a form of what
we’ve called the ‘categorical approach’ to determine whether an
offense qualified as a violent felony” (emphasis added)); id. (stating
that “[f]or years, almost everyone understood § 924(c)(3)(B) to require
exactly the same [ordinary‐case] categorical approach that this Court
found problematic in the residual clauses of the ACCA and § 16”
(emphasis added)).             Might the Supreme Court have made these
“requirement” observations in Davis without considering the
possibility of using an elements‐only approach to identify a
conspiracy        to       commit     a    categorically   violent   crime   under
§ 924(c)(3)(A)         as    itself   a    categorically   violent   crime under
§ 924(c)(3)(B)?            Perhaps.       But the possibility does not support
affirmance of Count Two here.

        If there is anything Davis makes clear, it is the Supreme Court’s
conviction that the substantially similar residual clause definitions for
a violent crime in ACCA, in § 16(b), and in § 924(c)(3)(B) are
unconstitutionally vague, and its aversion to new arguments that
attempt to avoid that conclusion. See id. at 2327 (rejecting
government’s attempt, in aftermath of Court’s decisions holding
ACCA and § 16(b) residual clauses unconstitutionally vague, to


                                              7
Case 1:14-cr-00130-LAP Document 282 Filed 04/21/20 Page 72 of 72
14‐2641‐cr
United States v. Barrett

“abandon[] its longstanding position” that § 924(c)(3)(B) requires
ordinary‐case categorical analysis and to urge “new case‐specific
approach”).

        Thus, however much this court may have thought it possible to
avoid an unconstitutionally vague application of § 924(c)(3)(B) in
Barrett—either by a categorical consideration of only the elements of
the predicate Hobbs Act robbery conspiracy, or by a case‐specific
consideration         of    the   violent       nature   of   Barrett’s   particular
conspiracy—we understand Davis to foreclose both these rationales
for decision.              The Supreme Court having there construed
§ 924(c)(3)(B) (1) not to admit case‐specific application, and (2) to be
unconstitutionally vague without qualification when applied
categorically, this court can no longer rely to any extent on what is
now “no law at all,” id. at 2323, to uphold Barrett’s Count Two
conviction.

        Accordingly, for the reasons stated herein, we VACATE
Barrett’s conviction on Count Two. At the same time, for the reasons
stated in our earlier opinion and summary order, we AFFIRM
Barrett’s conviction in all other respects. We REMAND this case to
the district court for resentencing in light of our partial vacatur.




                                            8
